MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
By and Among
 
ARGAN, INC.
 
and
 
GEMMA POWER SYSTEMS, LLC


and


GEMMA POWER, INC., and
GEMMA POWER SYSTEMS CALIFORNIA, INC.


and
 
WILLIAM F. GRIFFIN, JR. and JOEL M. CANINO



--------------------------------------------------------------------------------


 
Table of Contents



       
Page
 
INTRODUCTORY STATEMENT
   
1
           
DEFINITIONS
   
1
           
SECTION 1 - ACQUISITION OF MEMBERSHIP INTERESTS 
 
6
 
1.1
   
Acquisition of Membership Interests
   
6
 
1.2
 
 
Organizational Documents, Management
   
7
                 
SECTION 2 - CONSIDERATION
   
7
 
2.1
   
Consideration
   
7
 
2.2
   
Payment of Consideration; Adjustment of Consideration
   
7
 
2.3
   
Consideration Allocation
   
9
 
2.4
   
Registration
   
9
                 
SECTION 3 - CLOSING
   
9
 
3.1
   
Closing, Deliveries into Escrow
   
9
 
3.2
   
Deliveries by Escrow Agent
   
10
                 
SECTION 4 - REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS OF THE SELLERS AND
THE COMPANIES
   
10
 
4.1
   
Organization, Qualifications and Company or Corporate Power
   
10
 
4.2
   
Authorization of Agreement
   
11
 
4.3
   
Membership Interests; Capital Stock
   
12
 
4.4
   
Financial Statements
   
12
 
4.5
   
Absence of Changes
   
13
 
4.6
   
Legal Actions
   
14
 
4.7
   
Business Property Rights
   
14
 
4.8
   
Liabilities
   
14
 
4.9
   
Ownership of Assets and Leases
   
15
 
4.10
   
Taxes
   
16
 
4.11
   
Contracts, Other Agreements
   
16
 
4.12
   
Governmental Approvals
   
18
 
4.13
   
Lack of Defaults, Compliance with Law
   
18
 
4.14
   
Employees and Employee Benefit Plans
   
19
 
4.15
   
Insurance; Bonds
   
20
 
4.16
   
Labor and Employment Matters
   
20
 
4.17
   
Brokers and Finders
   
20
 
4.18
   
Accounts Receivable
   
21
 

 
i

--------------------------------------------------------------------------------


 
4.19
   
Conflicts of Interests
   
21
 
4.20
   
Environmental Compliance
   
21
 
4.21
   
Ownership of the Ownership Interests
   
22
 
4.22
   
Absence of Sensitive Payments
   
22
 
4.23
   
Approval of Transactions; Related Matters
   
23
 
4.24
   
Withholding
   
23
 
4.25
   
Amounts Due From Sellers
   
23
       
 
       
SECTION 5 - REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS OF PURCHASER
   
23
 
5.1
   
Organization, Standing, etc
   
23
 
5.2
   
Authorization, etc
   
24
 
5.3
   
No Breach or Defaults Caused by Agreement
   
24
 
5.4
   
Governmental Approvals
   
24
 
5.5
   
Brokers Fees
   
24
 
5.6
   
Authorized Shares of Stock
   
24
 
5.7
   
Capitalization
   
24
 
5.8
   
Voting Stock
   
24
 
5.9
   
No Audit
   
24
 
5.10
   
Net Worth of Purchaser
   
25
 
5.11
   
Private Offering
   
25
                 
SECTION 6 - CONDITIONS TO CLOSING FOR PURCHASER
   
25
 
6.1
   
Performance of Agreements
   
25
 
6.2
   
Lack of Material Liabilities
   
25
 
6.3
   
Financial Statements
   
25
 
6.4
   
Lack of Defaults
   
25
 
6.5
   
Material Adverse Change
   
25
 
6.6
   
Employment Agreements
   
26
 
6.7
   
Opinion of Counsel
   
26
 
6.8
   
Compliance Certificate
   
26
 
6.9
   
Term Life Insurance
   
26
 
6.10
   
Registration Rights Agreement
   
26
 
6.11
   
[Intentionally omitted.
 
 
26
 
6.12
   
Release from the Sellers; Payment of Amounts Owed by the Seller]
   
26
 
6.13
   
Certificates; Organizational Documents
   
27
 
6.14
   
Corporate Filings
   
27
 
6.15
   
[Intentionally omitted.]
 
 
27
 
6.16
   
Release of Buy-Sell Rights
   
27
 
6.17
   
Third-Party Consents or Approvals
   
28
 
6.18
   
Escrow Agreement
   
28
 
6.19
   
Termination of Operating Agreement
   
28
 

 
ii

--------------------------------------------------------------------------------


 
SECTION 7 - CONDITIONS TO CLOSING FOR THE SELLERS
 
28
 
7.1
   
Performance of Agreements
   
28
 
7.2
   
Compliance Certificate
   
28
 
7.3
   
Registration Rights Agreement
   
28
 
7.4
   
Employment Agreements
   
29
 
7.5
   
Term Life Insurance
   
29
 
7.6
   
Employee Stock Options
   
29
 
7.7
   
Escrow Agreement
   
29
                 
SECTION 8 - TRANSACTIONS PRIOR TO CLOSING
   
29
 
8.1
   
Taxes
   
29
 
8.2
   
Books of Record and Account; Inspection
   
29
 
8.3
   
Insurance
   
29
 
8.4
   
Entity Existence
   
29
 
8.5
   
Maintenance of Properties
   
30
 
8.6
   
Organizational Documents
   
30
 
8.7
   
Issuances of Ownership Interests
   
30
 
8.8
   
Declaration of Distributions, etc
   
30
 
8.9
 
 
Material Contracts
   
30
       
 
       
SECTION 9 - RESTRICTIVE COVENANTS
   
30
 
9.1
   
Covenant Not to Compete
   
30
 
9.2
   
Confidentiality
   
31
 
9.3
   
Non-Solicitation
   
31
 
9.4
   
Acknowledgment by the Sellers
   
32
 
9.5
   
Reformation by Court
   
32
 
9.6
   
Extension of Time
   
32
 
9.7
   
Injunction
   
32
 
9.8
   
Survival
   
33
       
 
       
SECTION 10 - INDEMNIFICATION
   
33
 
10.1
   
Indemnification by the Sellers
   
33
 
10.2
   
No Circular Recovery
   
35
 
10.3
   
Sellers’ Indemnification Threshold; Cap
   
35
 
10.4
   
Release of Excess Escrowed Stock
   
36
       
 
       
SECTION 11 - TERMINATION
   
36
 
11.1
   
Termination by Purchaser
   
36
 
11.2
   
Termination by Sellers
   
36
                 
SECTION 12 - DEFAULT
   
36
 
12.1
   
Events of Default
   
36
 
12.2
   
Termination by Reason of Event of Default or Failure of a Condition Precedent
   
37
 
12.3
   
Waiver by Purchaser
   
37
 

 
iii

--------------------------------------------------------------------------------


 
SECTION 13 - MISCELLANEOUS
   
37
 
13.1
   
Costs
   
37
 
13.2
   
Attorneys Fees
   
37
 
13.3
   
Relationships to Other Agreements
   
37
 
13.4
   
Titles and Captions
   
37
 
13.5
   
Exhibits
   
38
 
13.6
   
Applicable Law
   
38
 
13.7
   
Binding Effect and Assignment
   
38
 
13.8
   
Notices
   
38
 
13.9
   
Severability
   
39
 
13.10
   
Acceptance or Approval
   
39
 
13.11
   
Survival
   
39
 
13.12
   
Entire Agreement
   
39
 
13.13
   
Counterparts
   
40
 
13.14
   
Securities Matters
   
40
 
13.15
   
Preparation and Filing of SEC Documents
   
40
 
13.16
   
Further Assurances
   
40
 
13.17
   
Tag Along Rights
   
40
 
13.18
   
Access to Company Records
   
41
 
13.19
   
Non-Reliance
   
41
 
13.20
   
Disclaimer
   
41
                 
SECTION 14 - ESCROW PROVISIONS
   
42
 



iv

--------------------------------------------------------------------------------


 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of this 8th day of December, 2006, by and among (i) ARGAN, INC.,
a Delaware corporation (“Purchaser”), (ii) GEMMA POWER SYSTEMS, LLC, a
Connecticut limited liability company (“GPS”), (iii) GEMMA POWER, INC., a
Connecticut corporation (“GPS-Connecticut”), (iv) GEMMA POWER SYSTEMS
CALIFORNIA, INC., a California corporation (“GPS-California”), and (v) WILLIAM
F. GRIFFIN, JR. (“Griffin”), and (vi) JOEL M. CANINO (“Canino,” and together
with Griffin sometimes hereinafter referred to together as, the “Sellers”).


INTRODUCTORY STATEMENT
 
A. The Sellers own all of the membership interests of GPS (the “GPS Membership
Interests”).


B. GPS is engaged in the engineering and construction of power energy systems
and also provides consulting, owner’s representative, operating, and maintenance
services to the energy market.


C. GPS-Connecticut and GPS-California are affiliates of GPS and are also engaged
in the engineering and construction of power energy systems and also provide
consulting, owner’s representative, operating, and maintenance services to the
energy market.


D. The Board of Directors of Purchaser and the managers and members of GPS have
approved the acquisition of GPS by Purchaser by acquisition from the Sellers of
all of the GPS Membership Interests, upon the terms and subject to the
conditions set forth herein.


NOW, THEREFORE, for and in consideration of the premises and the mutual
representations, warranties, covenants and agreements herein contained and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties do agree as follows:


DEFINITIONS
 
The following terms when used in this Agreement shall have the following
meanings:


“Accounts Receivable” means accounts receivable, Note due from all sources of
the Company, and credits for returned or damaged merchandise.


“Act” shall mean the Securities Act of 1933, as the same has been and shall be
amended from time to time.
 

--------------------------------------------------------------------------------




“Adjusted EBITDA of the Companies” shall have the meaning set forth in Section
2.2(d)(iii) hereof.


“Adverse Consequences” means all material actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, liabilities,
obligations, taxes, liens, losses, expenses, and fees, including court costs and
attorneys' fees and expenses, net of all tax savings and insurance proceeds
actually received by an Indemnitee with respect to any of the foregoing, but not
for any punitive, indirect or consequential damages.


“Argan” shall mean Purchaser, Argan, Inc., a Delaware corporation, with its
principal offices located at One Church Street, Suite 401, Rockville, Maryland
20850, and its successors and assigns.


“Argan Per Share Value” shall mean Three and 75/100 Dollars ($3.75) per share,
being the same price per share as that paid by investors for Argan Common Stock
in connection with the Private Offering.


“Argan Common Stock” shall mean the authorized voting common stock of Argan.


“Business Day” shall mean shall mean any day of the week other than Saturday,
Sunday or a day on which banking institutions in either New York, New York, or
Washington, D.C., are obligated or authorized by law to close.


“Canino” shall mean Joel M. Canino, a member and manager of GPS and a
stockholder, officer and director of GPS-Connecticut and of GPS-California, and
a signatory to this Agreement.


“Canino Employment Agreement” shall mean the employment agreement to be entered
into by Canino and the Company pursuant to Section 6.6 below.
 
“Cash Consideration” shall have the meaning set forth in Section 2.2(a) hereof.


“Closing” means the transfer of the Ownership Interests to Purchaser and the
payment of the Consideration to the Sellers pursuant to this Agreement.


“Closing Date” means the date of Closing, established under Section 3 of this
Agreement.
 
“Closing Date Balance Sheet” means the audited combining and combined balance
sheet of the Companies, as at the close of business on the Closing Date,
presented on an accrual basis, prepared in accordance with GAAP by the
Companies’ Regular CPA.


“Closing Date Financial Statements” shall mean the Closing Date Balance Sheet,
together with the related audited combining and combined statement of operations
and changes in financial position of the Companies for the period from January
1, 2006 through the close of business on the Closing Date, prepared in
accordance with GAAP by the Companies’ Regular CPA, after making all appropriate
adjustments required to present same on an accrual basis, using the same
accounting methods, historical policies, practices, principles and procedures
with consistent classifications, judgments and estimation methodologies as were
used in the preparation of the Interim Financial Statements.
 
2

--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Companies” means Gemma Power Systems, LLC, Gemma Power, Inc., and Gemma Power
Systems California, Inc. and all of their respective subsidiaries and affiliates
(unless the context clearly indicates otherwise). Each of Gemma Power Systems,
LLC, Gemma Power, Inc., and Gemma Power Systems California, Inc. (and all of
their respective subsidiaries and affiliates, unless the context clearly
indicates otherwise) is sometimes referred to as “a Company.”


“Companies’ Regular CPA” means the accounting firm of Kostin, Ruffkess &
Company, LLC, Certified Public Accountants, the Companies’ regular independent
certified public accountant.
 
“Confidential Information” has the meaning set forth in Section 9.2 below.


“Consideration” means the aggregate consideration set forth in Section 2 hereof.


“Contingent Cash Consideration” shall have the meaning set forth in Section
2.2(d)(iii) hereof.


“Contract” means any contract, agreement, obligation, promise or undertaking
(whether written or oral and whether express or implied) that is legally
binding, under which any Company has or may acquire any rights, or has or may
become subject to any obligation or liability, or by which any Company or any of
the assets owned or used by it is or may become bound.


“December 31, 2007 Financial Statements” shall mean the consolidated balance
sheets of the Companies as at December 31, 2007, and the related consolidated
statements of income, changes in equity, and cash flow for the twelve month
period then ended, prepared by the accounting firm of Grant Thornton (or such
other accounting firm as is then regularly engaged by Purchaser), together with
the report thereon of said accounting firm, including the notes thereto,
prepared in accordance with GAAP, using, to the extent discernable by Grant
Thornton or such other accounting firm, the same accounting methods, historical
policies, practices, principles and procedures with consistent classifications,
judgments and estimation methodologies as were used in the preparation of the
Interim Financial Statements.


“Delivery Date” has the meaning set forth in Section 3.1 below.
 
“Environmental, Health, and Safety Laws” means the United States federal
Comprehensive Environmental Response, Compensation and Liability Act of 1990,
the Resource Conservation and Recovery Act of 1976, and the Occupational Safety
and Health Act of 1970, each as amended, together with all other laws (including
rules, regulations, codes, and judicial decisions thereunder of federal, state,
local, and foreign governments and all agencies thereof) concerning pollution or
protection of the environment, public health and safety, or employee health and
safety, including laws relating to emissions, discharges, releases, or
threatened releases of Hazardous Materials into ambient air, surface water,
ground water, or lands or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
Hazardous Materials.
 
3

--------------------------------------------------------------------------------


 
“Escrow Agent” shall mean Curtin Law Roberson Dunigan & Salans, P.C.


“Escrow Agreement” shall mean the escrow agreement in the form of the escrow
agreement attached hereto as Exhibit 2.2(b).


“Escrowed Stock Consideration” shall have the meaning set forth in Section
2.2(b) hereof.


“Extremely Hazardous Substance” has the meaning set forth in Section 401 of the
Emergency Planning and Community Right-to-Know Act of 1996, as amended.


“Financial Statements” means collectively (i) the audited balance sheets of the
Companies as at December 31 in each of the years 2002 through 2005, and the
related audited statements of income, changes in equity, and cash flow for each
of the fiscal years then ended, prepared by the Companies’ Regular CPA, together
with the report thereon of the Companies’ Regular CPA, (ii) the Interim
Financial Statements, and (iii) the Closing Date Financial Statements, including
in all cases the notes thereto; all of which have been prepared in accordance
with GAAP.


“GAAP” shall mean in accordance with generally accepted accounting principles,
consistently applied. 


“GDI” shall have the meaning set forth in Section 4.1(g).


“GPS-California Stock” shall have the meaning set forth in Section 4.21.


“GPS-Connecticut Stock” shall have the meaning set forth in Section 4.21.


“GPS-Hartford” shall mean Gemma Power Hartford, LLC, a Connecticut limited
liability company wholly-owned by GPS.


“GPS Membership Interests” has the meaning set forth in the introductory
statement.


“GPS Stock Purchase Agreement” shall mean that certain Stock Purchase Agreement
by and among Purchaser, GPS-Connecticut, GPS-California, Griffin and Canino to
be executed contemporaneously with this Agreement.
 
4

--------------------------------------------------------------------------------




“Griffin” shall mean William F. Griffin, Jr., a member and manager of GPS and a
stockholder, officer and director of GPS-Connecticut and of GPS-California, and
a signatory to this Agreement. 


“Griffin Employment Agreement” shall mean the employment agreement to be entered
into by Griffin and the Company pursuant to Section 6.6 below.


“Hazardous Materials” shall include, without limitation, any pollutants or other
toxic or hazardous substances or any solid, liquid, gaseous or thermal irritant
or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals
and waste (including materials to be recycled, reconditioned or reclaimed), oil
or petroleum flammable materials, explosives, radioactive materials, hazardous
waste, hazardous or toxic substances, or related materials, asbestos requiring
treatment as a matter of law, or any other substance or materials defined as
hazardous or harmful, or requiring special treatment or special handling by any
federal, state or local environmental law, ordinance, rule or regulation
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1990, as amended (42 U.S.C. Sections 9601, et
seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C. Section
1901, et seq.), the Resource Conservation and Recovery Act, as amended (42
U.S.C. Sections 6901 et seq.), the Occupational Safety and Health Act of 1970
and the regulations adopted and publications promulgated pursuant thereto.
 
“Interim Financial Statements” means the internally generated combining and
combined balance sheet of the Companies as at September 30, 2006, and the
related internally generated combining and combined statements of income,
changes in equity, and cash flow for the nine (9) month period then ended,
prepared in accordance with GAAP, after making all appropriate adjustments
required to present same on an accrual basis.


“Main Facility Lease” shall have the meaning set forth in Section 4.9(b) hereof.
 
“Material Adverse Change” shall mean any change that is materially adverse to
the current business, operations, properties, prospects, assets, or financial
condition of any of the Companies, taken as a whole.
 
“Minimum Net Worth” shall have the meaning set forth in Section 2.2(c) hereof.
 
“Net Worth” shall mean the total assets of the Companies less the total
liabilities of the Companies as those terms are shown on the Closing Date
Balance Sheet.


“Organizational Documents” shall mean (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the articles of organization
and the operating agreement of any limited liability company; (c) the
partnership agreement and any statement of partnership of a general partnership;
(d) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (e) any charter or similar document adopted or filed
in connection with the creation, formation, or organization of any entity; and
(f) any amendment to any of the foregoing.
 
5

--------------------------------------------------------------------------------




“Other Stockholders” shall mean the stockholders of GPS-Connecticut other than
the Sellers.
 
“Ownership Interests” shall mean all of the outstanding membership interests of
GPS and all of the authorized issued and outstanding capital stock of
GPS-Connecticut and GPS-California, including all warrants, options, convertible
securities or other rights (contingent or otherwise) to purchase or acquire
membership interests or stock of the any of the Companies.


“Private Offering” shall mean the private offering of up to 2,900,000 shares of
Argan Common Stock to a limited number of sophisticated investors pursuant to
Private Offering Stock Purchase Agreement and the Private Offering Escrow
Agreement.


“Private Offering Stock Purchase Agreement” shall have the meaning set forth in
Section 5.11 hereof.


“Private Offering Escrow Agreement” shall have the meaning set forth in Section
5.11 hereof.


“Project Contract” shall mean any contract entered into by a Company for the
engineering and construction of a power energy system.


 “Project Site” shall mean the physical site of projects under the management or
control of any of the Companies pursuant to any Project Contract.


“Registration Rights Agreement” shall mean the Registration Rights Agreement
executed by the Sellers and Purchaser pursuant to Section 2.4 hereof.
 
“SEC” shall have the meaning set forth in Section 2.4.


“Sellers” has the meaning set forth in the preface above.


“Sellers’ Indemnification Threshold” shall have the meaning set forth in Section
10.3.
 
“Stock Consideration” shall have the meaning set forth in Section 2.2(a) hereof.

 
SECTION 1


ACQUISITION OF MEMBERSHIP INTERESTS


1.1 Acquisition of Membership Interests. On the Closing Date (as defined in
Section 3), and subject to and upon the fulfillment or waiver of the terms and
conditions of this Agreement, Purchaser shall acquire from the Sellers all of
the GPS Membership Interests.
 
6

--------------------------------------------------------------------------------




1.2 Organizational Documents, Management.


(a) Organizational Documents. At Closing, the Organizational Documents of GPS,
and of its wholly-owned subsidiary, GPS-Hartford, shall be amended in the manner
determined by Purchaser, as sole member of GPS.


(b) Management. At Closing, Purchaser, as sole member of GPS, shall take all
appropriate action to elect or appoint the person(s) designated on Schedule
1.2(b) as the manager(s) of GPS, and of its wholly-owned subsidiary,
GPS-Hartford, until their respective successors are duly elected or appointed
and qualified.



SECTION 2


CONSIDERATION


2.1 Consideration.  The total consideration to be paid by Purchaser to the
Sellers (the “Consideration”) shall be an amount equal to Twenty Million One
Hundred Twenty-Five Thousand Dollars ($20,125,000), comprised of Eleven Million
Two Hundred Fifty Thousand Dollars ($11,250,000) in cash (the “Cash
Consideration”) and Eight Million Eight Hundred Seventy-Five Thousand Dollars
($8,875,000) in Argan Common Stock (the “Stock Consideration”), subject to
adjustment in accordance with Section 2.2(c). The Consideration shall be
determined and paid in accordance with Section 2.2.


2.2 Payment of Consideration; Adjustment of Consideration.  
 
(a) Subject to Section 2.2(c), and except as set forth in Section 2.2(d) below,
the Consideration shall be paid at Closing in cash, wire transfer or certified
funds in the amount of the Cash Consideration, and through issuance of the
number of shares of Argan Common Stock equal in value to the Stock
Consideration, such shares valued at the Argan Per Share Value; provided,
however, that Purchaser shall retain from the Stock Consideration and not
deliver to the Sellers at Closing Argan Common Stock having an aggregate value
(valued at the Argan Per Share Value) of Two Million Five Hundred Thousand
Dollars ($2,500,000) (the “Escrowed Stock Consideration”), but instead at
Closing deposit the Escrowed Stock Consideration in escrow with the Escrow Agent
to be held pursuant to the Escrow Agreement described in Section 2.2(b) below.
At Closing, the Sellers shall receive their respective pro rata shares of the
Cash Consideration and the Stock Consideration (less the Escrowed Stock
Consideration) as set forth in Schedule 2.2(a).  
 
(b) At Closing, Purchaser shall deliver the Escrowed Stock Consideration to the
Escrow Agent to be held and/or released pursuant to the terms and conditions of
the Escrow Agreement, substantially in form and substance as set forth in
Exhibit 2.2(b).


(c) Notwithstanding anything to the contrary contained in Section 2.2(a), (i) in
the event that the Net Worth of the Companies as of the Closing Date, as set
forth on the Closing Date Balance Sheet, is less than Four Million One Hundred
Thousand Dollars ($4,100,000) (the “Minimum Net Worth”), then such deficiency
shall reduce, dollar for dollar, the Cash Consideration paid to the Sellers
pursuant to Section 2.2(a) hereof; and (ii) in the event that the Net Worth of
the Companies as of the Closing Date, as set forth on the Closing Date Balance
Sheet, is greater than the Minimum Net Worth, as set forth on the Closing Date
Balance Sheet, then the Cash Consideration paid to Sellers pursuant to Section
2.2(a) hereof shall be increased by the amount by which the Net Worth of the
Companies as of the Closing Date, as set forth on the Closing Date Balance
Sheet, exceeds the Minimum Net Worth. To enable all parties to determine the Net
Worth of the Companies as of the Closing Date, the Sellers shall cause the
Closing Date Financial Statements to be delivered to Purchaser on or before
January 15, 2007. The Closing Date Financial Statements shall be subject to the
Sellers’ and Purchaser’s review. In the event that there is any adjustment to
the Cash Consideration pursuant to this Section 2.2(c), the amount by which the
Cash Consideration has been reduced, if any, shall be repaid by Sellers to
Purchaser, and the amount by which the Cash Consideration has been increased, if
any, shall be paid by Purchaser to the Sellers, in either case within two (2)
Business Days following the determination of such adjustment.
 
7

--------------------------------------------------------------------------------


 
(d) Notwithstanding anything to the contrary contained in Section 2.2(a), Two
Million Nine Hundred Thousand Dollars ($2,900,000) of the Cash Consideration
shall not be paid at Closing, but rather shall be paid as follows:


(i) Eight Hundred Ten Thousand Dollars ($810,000) of the Cash Consideration
shall be paid on or before January 10, 2007;


(ii) Ninety Thousand Dollars ($90,000) of the Cash Consideration shall be paid
on or before April 10, 2007; and


(iii) Two Million Dollars ($2,000,000) of the Cash Consideration (the
“Contingent Cash Consideration”) shall be paid if and only if the Adjusted
EBITDA of the Companies, as reflected on the December 31, 2007 Financial
Statements, is greater than Twelve Million Dollars ($12,000,000), any such
amount to be paid at the earlier of: (i) March 31, 2008, or (ii) Purchaser’s
receipt of the Escrow Funds following satisfaction of the Escrow Release
Conditions, as said terms are defined in and pursuant to the terms and
conditions of that certain Second Amended and Restated Financing and Security
Agreement, dated December ___, 2006, by and among Purchaser, Bank of America,
N.A. and the other parties named therein. Purchaser will not be obligated to
pay, and the Sellers will not be entitled to payment of, any portion of the
Contingent Cash Consideration if the Adjusted EBITDA of the Companies, as
reflected on the December 31, 2007 Financial Statements, is equal to or less
than Twelve Million Dollars ($12,000,000). For purposes of this Section
2.2(d)(iii), the “Adjusted EBITDA of the Companies” shall mean earnings of the
Companies for the designated period determined in accordance with GAAP, adjusted
by adding back all deductions taken in determining such number, if any, for (A)
interest expense, (B) income taxes, (C) depreciation, (D) amortization, and (E)
corporate overhead of Purchaser allocated to the Companies by Purchaser in the
regular course of business. It is understood and agreed that Adjusted EBITDA
shall include interest income of the Companies for the designated period.


(e) In the event that any payment or repayment, as the case may be, of the
applicable portion of the Cash Consideration payable under Sections 2.2(c) and
2.2(d) above is not timely made, then the party obligated to pay shall also be
liable to the party entitled to payment for interest thereon from the date that
such payment was due, in accordance with Section 2.2(c) or Section 2.2(d), as
the case may be, until paid at an annual rate equal to the sum of (i) the Prime
Rate as published in the Money Rates section of The Wall Street Journal on the
Business Day prior to the date such payment was due, and (ii) five percent (5%);
and for all costs to enforce payments under said Sections 2.2(c) or 2.2(d), as
the case may be, including reasonable attorneys’ fees.
 
8

--------------------------------------------------------------------------------




2.3 Consideration Allocation. Before the Closing, Purchaser and the Sellers
shall negotiate in good faith to determine that portion of the Consideration and
other relevant amounts allocable to the Sellers’ covenant not to compete in
Section 9.1.  The parties shall prepare and file their respective tax returns
consistent with the reporting requirements of Sections 1060. The parties shall
take no positions contrary thereto in any tax return, tax contest or other tax
filing or proceeding. If any tax authority challenges such allocation, the party
receiving notice of such challenge shall give the other prompt written notice
thereof and the parties shall cooperate in order to preserve the effectiveness
of such allocation.


2.4 Registration. Purchaser shall prepare and file a registration statement or
similar document in compliance with the Act with respect to Stock Consideration
(and the GPS-Connecticut Stock Consideration and the GPS-California Stock
Consideration, as said terms are defined in the GPS Stock Purchase Agreement) as
soon as practicable following Sellers’ delivery of the Closing Date Balance
Sheet. Thereafter, Purchaser shall use its commercially reasonable efforts to
obtain from United States Securities and Exchange Commission (the “SEC”) the
declaration or ordering of effectiveness of such registration statement or
document. Such registration will permit the Sellers, as holders of Argan Common
Stock, to sell shares of Argan Common Stock at their discretion, subject to
applicable law. Stock certificates issued as part of the Consideration shall be
accompanied by any documents necessary to permit the transfer agent to transfer
shares of Argan Common Stock as directed by the Sellers. At the Closing
Purchaser shall execute and deliver to the Sellers a Registration Rights
Agreement in the form attached hereto as Exhibit 2.4.
 
SECTION 3
 
CLOSING
 
3.1 Closing; Deliveries into Escrow . The closing of the acquisition of the GPS
Membership Interests (the “Closing”) shall take place on a date designated by
Purchaser in a notice given to the Sellers that shall be not earlier than one
(1) Business Day nor later than five (5) Business Days following the execution
of this Agreement, the Stock Purchase Agreement, and of all documents
contemplated under this Agreement and under the Stock Purchase Agreement, and
placement thereof, together with all other documents or items to be delivered by
the parties at Closing under this Agreement and under the Stock Purchase
Agreement (including those items described in Sections 3.2 and 3.3 below) into
escrow with the Escrow Agent (the “Delivery Date”) (subject to satisfaction or
waiver by the parties of their respective conditions to Closing set forth in
Sections 5 and 6, other than such conditions that by their nature must be
satisfied with the Closing), or at such other time, date and place as Purchaser
and the Sellers may agree (the “Closing Date”).
 
9

--------------------------------------------------------------------------------




3.2 Deliveries by Escrow Agent. At or before 2:00 p.m. on the Closing Date,
Purchaser shall initiate a wire transfer of immediately available funds in an
amount equal to the Cash Consideration (other than the portion thereof to be
paid following Closing in accordance with Section 2.2(d)) to an account or
accounts to be designated by the Sellers, such designation to be made no later
than the Delivery Date. Upon confirmation from either of the parties that said
wire transfer of funds has been effected, the Escrow Agent shall be authorized,
and hereby agrees, to date as of the Closing Date all documents held by it in
escrow which, in accordance with the terms of this Agreement, are to be dated as
of the Closing Date and to deliver, and the Escrow Agent shall release from
escrow and deliver, (i) to the Sellers stock certificates representing the Stock
Consideration described in Section 2, the Registration Rights Agreement, and all
other documents and instruments received by it which, in accordance with the
terms of this Agreement, are to be delivered by Purchaser to the Sellers at
Closing, and (ii) to Purchaser duly endorsed certificates or other evidences of
ownership representing all of the GPS Membership Interests together with such
other customary documents as may be required to transfer same, and all other
documents and instruments received by it which, in accordance with the terms of
this Agreement, are to be delivered by Purchaser to Sellers at the Closing.


SECTION 4
 
REPRESENTATIONS, WARRANTIES AND CERTAIN
COVENANTS OF THE SELLERS AND THE COMPANIES
 
As a material inducement to induce Purchaser to consummate the transactions
contemplated under this Agreement and under the GPS Stock Purchase Agreement,
but subject to the limitations set forth in Section 10 below, each of the
Sellers and the Companies represent and warrant that each of the matters set
forth in this Section 4 is true and correct as of the date hereof (or, in the
case of the Closing Date Financial Statements to be provided hereafter in
accordance with the following provisions of this Section 4 below, will be true
and correct as of the Closing Date), and acknowledge that Purchaser’s entry into
this Agreement and the GPS Stock Purchase Agreement and the performance of its
obligations hereunder and thereunder are made in reliance upon the completeness
and accuracy of each of the matters set forth herein. The representations and
warranties being made by the Companies shall survive up and until the Closing
Date. The representations and warranties being made by the Sellers shall survive
as set forth in Section 13.11 below.


4.1 Organization, Qualifications and Company or Corporate Power.
 
(a) GPS is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Connecticut. Attached as Schedule
4.1(a) is a list of all states in which GPS is qualified to do business. GPS is
duly qualified as a foreign limited liability company in each other jurisdiction
in which qualification is required.
 
10

--------------------------------------------------------------------------------




(b) GPS-Connecticut is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Connecticut. Attached as Schedule
4.1(b) is a list of all states in which GPS-Connecticut is qualified to do
business. GPS-Connecticut is duly qualified as a foreign corporation in each
other jurisdiction in which qualification is required. On or before the Closing
Date GPS-Connecticut will file IRS Form 2553 “Election by a Small Business
Corporation” in which it elects to be treated as an S corporation pursuant to
applicable provisions of the Code.


(c) Gemma Power Hartford, LLC (“GPS-Hartford”) is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Connecticut. Attached as Schedule 4.1(c) is a list of all states in
which GPS-Hartford is qualified to do business. GPS-Hartford is duly qualified
as a foreign limited liability company in each other jurisdiction in which
qualification is required. All of the membership interests of GPS-Hartford are
owned by GPS.


(d) GPS-California is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of California. Attached as Schedule
4.1(d) is a list of all states in which GPS-California is qualified to do
business. GPS-California is duly qualified as a foreign corporation in each
other jurisdiction in which qualification is required. GPS-California has duly
elected status, and qualifies as of the date of this Agreement, as an S
corporation pursuant to applicable provisions of the Code.


(e) Each of GPS and GPS-Hartford has the limited liability company power and
authority, and each of GPS-Connecticut and GPS-California has the corporate
power and authority, to own and hold its properties and to conduct its
businesses as currently conducted and as proposed to be conducted, and to
execute, deliver and perform this Agreement, the GPS Stock Purchase Agreement,
and all other agreements and instruments related hereto or contemplated hereby
to which such Company is a signatory.


(f) Except as set forth on Schedule 4.1(f), none of the Companies owns of record
or beneficially, directly or indirectly, (i) any shares of outstanding capital
stock or securities convertible into capital stock of any other corporation, or
(ii) any participating interest in any partnership, joint venture, limited
liability company, or other non-corporate business enterprise.


(g) Gemma Development, Inc. (“GDI”) is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware.


4.2 Authorization of Agreement. The execution, delivery and performance by each
of the Companies of this Agreement, the GPS Stock Purchase Agreement, and any
other instruments or documents required to be executed and delivered hereby,
have been duly authorized by all requisite limited liability company or
corporate action, as the case may be, and will not (a) violate any applicable
provision of law, any order, writ, injunction, decree, judgment, or ruling of
any court or other agency of government, the Articles of Organization or the
Operating Agreement of GPS or GPS-Hartford, the Articles of Incorporation or
Bylaws of GPS-Connecticut or GPS-California, or any provision of any indenture,
agreement, insurance policy, bond or other instrument by which any of the
Companies, or any of their respective properties or assets, are bound or
affected, (b) conflict with, result in a material breach of or constitute (with
due notice or lapse of time or both) a default under any such indenture,
insurance policy, bond, agreement or other instrument, (c) result in being
declared void, voidable or without further binding effect any license,
governmental permit or certification, employee plan, note, bond, mortgage,
indenture, deed of trust, franchise, lease, contract, agreement, or other
instrument or commitment or obligation to which any of the Companies is a party,
or by which any of the Companies, or any of their respective assets, may be
bound, subject or affected, or (d) except as otherwise provided in this
Agreement, result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever not arising in the ordinary course of
business upon any of the properties or assets of any of the Companies.
 
11

--------------------------------------------------------------------------------




4.3 Membership Interests; Capital Stock. The membership interests of GPS and
GPS-Hartford and the authorized capital stock of GPS-Connecticut and
GPS-California and the holders of the issued and outstanding shares of such
capital stock are set forth in Schedule 4.3 hereto. Except as disclosed in
Schedule 4.3, there is no (i) subscription, warrant, option, convertible
security or other right (contingent or otherwise) to purchase or acquire any
membership interests or shares of any class of capital stock of any of the
Companies, which is authorized or outstanding, (ii) none of the Companies has
any commitment to issue any membership interests, shares, warrants, options or
other such rights or to distribute to holders of any membership interests or any
class of its capital stock any evidence of indebtedness or assets, (iii) none of
the Companies has any obligation (contingent or otherwise) to purchase, redeem
or otherwise acquire any membership interests or shares of its capital stock or
any interest therein or to pay any dividend or make any other distribution in
respect thereof, and (iv) none of the Companies has any obligation or commitment
to register under the Act any securities issued or to be issued by it. All of
the outstanding membership interests and all of the issued and outstanding
shares of the capital stock of the Companies, as the case may be, have been
validly issued in compliance with all federal and state securities laws and are
fully paid and non-assessable.


4.4 Financial Statements. The Companies have delivered the Financial Statements
to Purchaser (or with respect to the Closing Date Financial Statements will
timely deliver same to Purchaser in accordance with the terms of this
Agreement). Subject to the provisions of the Disclaimer set forth in Section
13.20 of this Agreement, the Financial Statements are, or will be, as the case
may be, true, complete and correct, have been, or will be, as the case may be,
prepared in accordance with GAAP and fairly present the financial condition of
the Companies as of such respective dates and the results of operations for the
respective periods then ended after making, with respect to the Interim
Financial Statements and the Closing Date Financial Statements, all appropriate
adjustments required to present such Financial Statements on an accrual basis.
Except as or as will be set forth in such Financial Statements, or as incurred
in the ordinary course of business, to the knowledge of the Sellers and the
Companies, the Companies have no material obligation or liability, absolute,
accrued or contingent, except contingent liabilities as set forth in the
Contracts disclosed pursuant to Section 4.11 below, and obligations and
liabilities which do not adversely affect the business, property or assets of
the Companies.  
 
12

--------------------------------------------------------------------------------




4.5 Absence of Changes. Except as listed in Schedule 4.5 and since the time
period covered by the Interim Financial Statements, none of the Companies has:


(a) Transferred, assigned, conveyed or liquidated any of its assets or entered
into any transaction or incurred any liability or obligation which affects the
assets or the conduct of its business, other than in the ordinary course of
business;


(b) Incurred any Material Adverse Change, or become aware of any fact,
circumstance, occurrence or event which could reasonably be expected to result
in a Material Adverse Change;
 
(c) Suffered any material destruction, damage or loss relating to its assets or
the conduct of its business whether or not covered by insurance;


(d) Suffered, permitted or incurred other than in the ordinary course of
business the imposition of any lien, charge, encumbrance (which as used herein
includes, without limitation, any mortgage, deed of trust, conveyance to secure
debt or security interest) whether or not contingent in nature, or claim upon
any of its assets, except for any current year lien with respect to personal or
real property taxes not yet due and payable;


(e) Committed, suffered, permitted or incurred any default in any liability or
obligation of the Company;


(f) Made or agreed to any change in the terms of any contract or instrument to
which it is a party, other than change orders as occur in the regular course of
business in connection with any Project Contract;


(g) Knowingly waived, canceled, sold or otherwise disposed of, other than in the
ordinary course of business, for less than the face amount thereof, any claim or
right relating to its assets or the conduct of its business, which it has
against others;


(h) Declared, promised or made any distribution from its assets or other payment
from the assets to its members or shareholders, as the case may be (other than
reasonable compensation for services actually rendered and pre-closing
distributions of cash to Griffin and/or Canino in their capacity as the sole
members of GPS, provided same does not result in the failure of the Companies to
meet the Minimum Net Worth requirement as set forth in Section 2.2(c)), or
issued any additional membership interests, shares or rights, options or calls
with respect to its membership interests or shares of capital stock, or
redeemed, purchased or otherwise acquired any of its membership interests or
shares, or made any change whatsoever in its capital structure;


(i) Paid, agreed to pay or incurred any obligation for any payment for, any
contribution or other amount to, or with respect to, any employee benefit plan,
or paid or agreed to pay any bonus or salary increase to its executive officers
or directors, or made any increase in the pension, retirement or other benefits
of its managers, directors or executive officers other than in the ordinary
course of business;  
 
13

--------------------------------------------------------------------------------




(j) Committed, suffered, permitted, incurred or entered into any transaction or
event other than in the normal course of business which would increase its
liability for any prior taxable year;


(k) Incurred any other liability or obligation or entered into any transaction
other than in the ordinary course of business; or


(l) Received any notices of, or has reason to believe, that any of its customers
or clients have taken or contemplate any steps which could disrupt its business
relationship with said customer or client or could result in the diminution in
the value of the business of the Company as a going concern.


4.6 Legal Actions. Except as listed on Schedule 4.6, there is no action, suit,
investigation, or proceeding pending or, to the knowledge of the Companies or
the Sellers, threatened against or affecting the Sellers, any of the Companies,
or any of their respective properties or rights, before any court or by or
before any governmental body or arbitration board or tribunal and no basis
exists for any such action, suit, investigation or proceeding which will result
in any material liability or affirmative or negative injunction being imposed on
any of the Companies or the Sellers. The foregoing includes, without limiting
its generality, actions pending or threatened involving the prior employment of
any employees or prospective employees of any of the Companies, or their use, in
connection with their respective businesses, of any information or techniques
which might be alleged to be proprietary to its former employer(s). In addition,
no action, suit, investigation or proceeding has been brought against any of the
Companies or the Sellers relating to any claims relating to the presence or
effect of Hazardous Materials in any design or construction project or other
matter in which any of the Companies or the Sellers have been involved.


4.7 Business Property Rights. To the best of each of the Companies’ or each of
the Seller’s knowledge, no person or entity has made or threatened to make any
claims that the operations of the businesses of the Companies are or will be in
violation of or infringe on any technology, patents, copyrights, trademarks,
trade names, service marks (and any application for any of the foregoing),
licenses, proprietary information, know-how, or trade secrets (“Business
Property Rights”). To the best of each of the Companies’ or each of the Seller’s
knowledge, no third party is infringing upon or violating any of the Companies’
Business Property Rights and each of the Companies has the exclusive right to
use the same. None of the employees, directors, officers, members or
shareholders of any of the Companies has any valid claim whatsoever (whether
direct, indirect or contingent) of right, title or interest in or to any of the
Companies’ Business Property Rights.


4.8 Liabilities. Except as listed in Schedule 4.8, to the knowledge of the
Sellers and the Companies, none of the Companies has any liabilities or
obligations, whether accrued, absolute, contingent or otherwise (individually or
in the aggregate), which are of a nature required to be reflected in financial
statements prepared in accordance with GAAP, including without limitation any
liability which might result from an audit of its tax returns by any appropriate
authority, except (i) the liabilities and obligations set forth in the Financial
Statements delivered or to be delivered in accordance with Section 4.4, and (ii)
liabilities and obligations incurred for the purpose of enabling the Companies
to conduct their normal business (in each case in normal amounts and incurred
only in the ordinary course of business). Except as disclosed in the Financial
Statements (or to be disclosed in the Closing Date Financial Statements), to the
knowledge of the Sellers and the Companies, none of the Companies is in default
with respect to any liabilities or obligations and all such liabilities or
obligations are shown and reflected in the Financial Statements (or will be
shown and reflected in the Closing Date Financial Statements), and such
liabilities incurred or accrued subsequent to the Companies’ incorporation, have
been, or are being, paid or discharged as they become due, and all such
liabilities and obligations were incurred in the ordinary course of business.
 
14

--------------------------------------------------------------------------------




4.9 Ownership of Assets and Leases.
 
(a) Attached hereto as Schedule 4.9(a) is a complete and correct list and brief
description, as of the date of this Agreement, of all real property and material
items of personal property owned by the Companies and all of the long term
capital leases and other agreements relating to any real, personal or intangible
property owned, used, licensed or leased (other than term leases of equipment
entered into in connection with any Project Contract) by the Companies or any of
them. Each of the Companies has good and marketable title to all of its assets,
including those listed on Schedule 4.9(a), and any income or revenue generated
therefrom, in each case free and clear of any liens, claims, charges, options,
rights of tenants or other encumbrances, except (i) as disclosed and reserved
against in the Financial Statements (to the extent and in the amounts so
disclosed and reserved against), (ii) for liens arising from current taxes not
yet due and payable, and (iii) as separately and specifically set forth on
Schedule 4.9(a). Each of the aforementioned leases and agreements of the
Companies is in full force and effect and constitutes a legal, valid and binding
obligation of the Company and the other respective parties thereto, enforceable
in accordance with its terms, except as enforceability may be limited by
applicable equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws from time to time in effect affecting the
enforcement of creditors’ rights generally, and there is not under any of such
leases or agreements existing any default of any of the Companies or, to the
best of the Companies’ or each Seller’s knowledge, of any other parties thereto
(or event or condition which, with notice or lapse of time, or both, would
constitute a default). None of the Companies has received any notice of
violation of any applicable regulation, ordinance or other law with respect to
its operations or assets and, to the best of the Companies’ and the Sellers’
knowledge, there is not any such violation or grounds therefor which could
adversely affect any of the Company’s assets or the conduct of its business.
None of the Companies is a party to any contract or obligation whereby an
absolute or contingent right to purchase, obtain or acquire any rights in any of
the assets has been granted to anyone. There does not exist and will not exist
by virtue of the transactions contemplated by this Agreement any claim or right
of third persons which may be legally asserted against any asset of the
Companies.


(b) GPS’s main facility, located at 2461 Main Street, Glastonbury, Connecticut
06033 (the “Main Facility”), is leased by GPS pursuant to that certain Lease
dated October 5, 1999 by and between Glastonbury Bank and Trust Company, as
Lessor, and Gemma Power Systems, LLC, as Lessee, which lease was amended
pursuant to an Amendment to Lease dated as of the ____ day of July, 2000, a
Second Amendment to Lease, effective April 1, 2004, and a Third Amendment to
Lease, effective November 1, 2005, a true, correct and complete copy of which
lease, and all amendments and modifications thereof (the “Main Facility Lease”),
has been provided by the Sellers to Purchaser.
 
15

--------------------------------------------------------------------------------




4.10 Taxes. The Companies have paid, or made provisions for the payment of, all
taxes due, assessed and owed by them, if any, as reflected on their respective
tax returns and have timely filed all federal, state, local and other tax
returns which were required to be filed and which were due prior to the Closing
Date, except for those taxes set forth on Schedule 4.10(a). All federal, state,
local, and other taxes of the Companies accruable since the filing of such
returns have been properly accrued on the respective books of each of the
Companies. No federal income tax returns for any of the Companies have ever been
audited by the Internal Revenue Service or any state or local taxing authority,
except as described in Schedule 4.10(b). No other proceedings or other actions
which are still pending or open have been taken for the assessment or collection
of additional taxes of any kind from any of the Companies for any period for
which returns have been filed, and to the Companies’ and the Sellers’ knowledge,
no other examination by the Internal Revenue Service or any other taxing
authority affecting any of the Companies is now pending. Except for those taxes
set forth on Schedule 4.10(a), taxes which any of the Companies were required by
law to withhold or collect subsequent to the formation or incorporation of the
Companies have been withheld or collected and have been paid over to the proper
governmental authorities or are properly held by the Companies for such payment
and are so withheld, collected and paid over as of the date hereof. No waivers
of statutes of limitations with respect to any tax returns of any of the
Companies, nor extensions of time for the assessment of any tax, have been given
by any current employees of any of the Companies. There are not, and there will
not be, any liabilities for federal, state or local income, sales, use, excise
or other taxes arising out of, or attributable to, or affecting either the
assets or the conduct of the business of any of the Companies through the close
of business on the Closing Date for which Purchaser will have any liability for
payment. After the Closing, there does not and will not exist any liability for
taxes resulting from the conduct of the business of any of the Companies
through the close of business on the Closing Date, which may be asserted by any
taxing authority against the assets of any of the Companies, or the operation of
any of their businesses (which liability is not reimbursable pursuant to
“pass-throughs” under the Companies’ existing Project Contracts), including
without limitation any liability arising from disallowance of any S corporation
election by any of the Companies, and no lien or other encumbrance for taxes
will attach to such assets or the operation of their businesses. The Sellers
agree to give Purchaser immediate notice of any claim or assertion by the
Internal Revenue Service, or any other taxing authority, of any such
disallowance.


4.11 Contracts, Other Agreements.


(a) Attached hereto as Schedule 4.11(a) is a complete and accurate list, and
Sellers have delivered to Purchaser true and complete copies, of:


(i)  each Contract that involves performance of services or delivery of goods or
materials by or to one or more of the Companies of an amount or value in excess
of $5,000,000, including without limitation Project Contracts and other
contracts, subcontracts and agreements for the provision or prospective
provision by any Company of engineering, design, procurement, construction,
consulting, operation, maintenance or other services;
 
16

--------------------------------------------------------------------------------




(ii)  each Contract that was not entered into in the ordinary course of business
and that involves expenditures or receipts of one or more Companies in excess of
$500,000;


(iii)  each employment agreement, consulting agreement, or agreement providing
for severance payments that obligates or could obligate one or more Companies to
make payments in excess of $100,000 per annum;


(iv)  each joint venture, partnership, and other Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by any Company
with any other person or entity;


(v) each Contract containing covenants that in any way purport to restrict the
business activity of any Company or any affiliate of a Company or limit the
freedom of any Company or any affiliate of a Company to engage in any line of
business or to compete with any person or entity; and


(vi)  each Contract providing for payments to or by any person or entity based
on sales, purchases, or profits, other than direct payments for goods.
 
(b) Except as set forth in Schedule 4.11(a), each Contract identified or
required to be identified in Schedule 4.11(a) is in full force and effect and is
valid and enforceable in accordance with its terms.


(c) Except as set forth in Schedule 4.11(a), no Contract identified or required
to be identified in Schedule 4.11(a), including without limitation the Main
Facility Lease, will be materially breached or violated as a result of the sale
of membership interests or stock contemplated hereunder and under the GPS Stock
Purchase Agreement, nor will consummation of such transactions result in a
default thereunder or give any party thereto the right to terminate such
Contract or any provision thereof, nor will consummation of such transactions
require the consent or approval of any other party to such Contract or any other
person or entity.


(d) Except as set forth in Schedule 4.11(a),


(i) each Company is in full compliance with all applicable terms and
requirements of each Contract, including without limitation the maintenance of
all insurance required to be maintained by such Company thereunder;


(ii)  to the best of the Companies’ or each Seller’s knowledge, each other party
to any Contract is in full compliance with all applicable terms and requirements
of such Contract;
 
17

--------------------------------------------------------------------------------




(iii)  no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with, or result in a violation or
breach of, or give any Company or other person or entity the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any Contract;


(iv)  no Company has given to or received from any other person or entity any
notice or other communication regarding any actual, alleged, possible, or
potential violation or breach of, or default under, any Contract identified or
required to be identified in Schedule 4.11(a); and
 
(e) To the extent applicable to any Contract identified or required to be
identified in Schedule 4.11(a), the Company has satisfied any performance
criteria that it has been required to satisfy through the date of this
Agreement, and does not know of any fact or circumstance that would prevent the
Company from satisfying any performance criteria that it may be required to
satisfy after the date of this Agreement.


(f) There are no renegotiations of, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to any Company under
current or completed Contracts and no other party to any Contract has made
written demand for such renegotiation. For purposes of this Section 4.11(f),
“material amounts” shall mean any amounts in excess of $2,000,000.


(g) Attached hereto as Schedule 4.11(g) is a complete and accurate list of (i)
each Contract under which any Company has a current warranty obligation, (ii)
the remaining period of each such warranty obligation, and (iii) any claim that
has been made and remains outstanding under such warranty obligation. Except as
set forth on Schedule 4.11(g), no Company has received notice of any warranty
claim and, to the knowledge of the Sellers and the Companies, no warranty claim
is threatened and no event has occurred or circumstance exists that (with or
without notice or lapse of time) could reasonably be anticipated to result in a
warranty claim.


4.12 Governmental Approvals. Except as set forth on Schedule 4.12, no
registration or filing with, or consent or approval of, or other action by, any
federal, state or other governmental agency or instrumentality is or will be
necessary for the valid execution, delivery and performance of this Agreement or
the GPS Stock Purchase Agreement by any of the Companies, or the continuation of
the business of the Companies following the transactions contemplated by this
Agreement and the GPS Stock Purchase Agreement.
 
4.13 Lack of Defaults; Compliance with Law. No default has occurred or exists in
performance of any obligation, covenant or condition contained in any note,
debenture, mortgage or other contract or agreement of any nature or kind to
which any of the Companies or any of the Sellers is a party, nor has any default
occurred, nor does any default exist, with respect to any order, writ,
injunction or decree of any court, governmental authority or arbitration board
or tribunal to which any of the Companies or any of the Sellers is a party. The
Companies and the Sellers know of no violation of any law, ordinance,
governmental rule or regulation to which any of the Companies or any of the
Sellers is subject, nor has any of the Companies or any of the Sellers failed to
obtain any licenses, permits, franchises or other governmental authorizations
necessary for the ownership of their properties, or to the conduct of their
business, or for the legal sale of their products. Each of the Companies has
conducted and will conduct its business and operations in substantial compliance
with all federal, state, county and municipal laws, statutes, ordinances and
regulations, including without limitation the rules, regulations and
requirements of the Federal Trade Commission (including all such rules,
regulations and requirements relating to truth in advertising), and is in
substantial compliance with all applicable requirements of all federal, state,
county and municipal regulatory authorities.  
 
18

--------------------------------------------------------------------------------




4.14 Employees and Employee Benefit Plans.
 
(a) Schedule 4.14 annexed hereto lists all of the Companies’ Plans. For the
purposes of this Agreement, “Plan” means any “employee benefit plan” (as defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974 or any
successor law, and rules and regulations issued pursuant to such Act or any
successor law (“ERISA”)) and each other plan, arrangement or policy (other than
employment agreements with individuals employed by any of the Companies)
relating to stock options, stock purchases, compensation, deferred compensation,
severance, fringe benefits or other employee benefits, in each case maintained
or contributed to, or required to be maintained or contributed to, by any of the
Companies for the benefit of any present or former employees of any of the
Companies. All of the Plans listed on Schedule 4.14 which are employee benefit
plans within the meaning of Section 3(3) of ERISA are in material compliance
with the applicable provisions of ERISA, the Code, and the rules and regulations
thereunder, except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a material adverse effect on any
of the Companies. There are no claims (except claims for benefits payable in the
normal operation of the Plans), suits, proceedings, and, to the Sellers’ or the
Companies’ knowledge, investigations by any governmental agency against or
involving any Plan or asserting any rights to or claims for benefits or
reimbursements under any Plan. All contributions to the Plans required to be
made by any of the Companies in accordance with the terms of the Plans have been
timely made and all such contributions have been adequate to ensure that such
Plans are fully funded. No event has occurred and, to the Sellers’ and the
Companies’ knowledge, no circumstances exist that could adversely affect the
tax-qualification of any Plan that is intended to be a tax-qualified plan. To
the Sellers’ and the Companies’ knowledge, no event has occurred and no
circumstances exist that could adversely affect the tax-qualification of each
Plan that is intended to be a tax-qualified plan. None of the Companies has, nor
have any of their ERISA Affiliates, ever maintained, contributed to or otherwise
had any liability with respect to an employee benefit plan subject to Title IV
of ERISA, Section 401 of ERISA or Section 412 of the Code. For purposes of this
Section, “ERISA Affiliate” shall mean any person (as defined in Section 3(9) of
ERISA) that is or has been a member of any group of persons described in Section
414(b), (c), (m), or (o) of the Code including any of the Companies. The
transactions contemplated by this Agreement and by the GPS Stock Purchase
Agreement will not alone entitle any such employee to any additional payments or
benefits or any acceleration of the time of payment or vesting of any benefits
under any employee benefit or executive compensation plan, arrangement or
agreement maintained by or entered into with any of the Companies. Any amount to
be received (whether in cash or property or the vesting of property) as a result
of any of the transactions contemplated by this Agreement and by the GPS Stock
Purchase Agreement by any employee of any of the Companies under any employment,
severance or termination agreement, other compensation arrangement or benefit
plan would not be characterized as an “excess parachute payment” (as such term
is defined in Section 280G(b)(1) of the Code). To the Sellers’ and the
Companies’ knowledge, each of the Companies and its Plans has materially
complied with all required tax filings. 
 
19

--------------------------------------------------------------------------------




(b) Attached hereto as Schedule 4.14(b) are the names, citizenship and
immigration status (with respect to any non-U.S. citizen), of all salaried
employees employed by any of the Companies as of the date hereof, and at Closing
the Companies will provide an updated list of all such employees as of the
Closing Date, such updated list to be initialed by both parties at Closing. To
the best of the Companies’ and the Sellers’ knowledge, no employee of any of the
Companies is a party to or bound by any contract, or subject to any restrictions
(including, without limitation, any non-competition restriction), that would
restrict the right of such person to be employed by or to participate in the
affairs of the Companies following the transactions contemplated under this
Agreement and under the GPS Stock Purchase Agreement. 
 
4.15 Insurance; Bonds. Attached hereto as Schedule 4.15 is a complete and
correct list and description of all of the policies of liability, property,
workers’ compensation and other forms of insurance or bonds carried by the
Companies for the benefit of or in connection with their assets and businesses.
All of such policies or bonds are in full force and effect and there are no
overdue premiums or other payments due on such policies or bonds and the
Companies have not received any notice of cancellation or termination of any of
said policies or bonds. Neither the Sellers nor the Companies have knowledge of
any change or proposed change to any of the rates set forth in the policies or
bonds listed on Schedule 4.15 other than as set out therein. No insurance
policy, bond or other instrument to which any of the Companies is a party or
which has been issued to or for the benefit of any of the Companies, will be
materially breached or violated as a result of the transaction contemplated
hereunder and under the GPS Stock Purchase Agreement, nor will consummation of
such transactions result in a default thereunder or give any party thereto the
right to terminate such policy, bond, commitment or arrangement or any provision
thereof, or if any consent to or approval of the transaction contemplated
hereunder and under the GPS Stock Purchase Agreement is required thereunder,
such consent or approval has been obtained.


4.16 Labor and Employment Matters. No labor dispute, strike, work stoppage,
employee collective action or labor relations problem of any kind which has
materially adversely affected or may so affect any of the Companies or any of
their businesses or operations, is pending or, to the best knowledge of the
Companies or the Sellers, is threatened. The Companies have complied in all
material respects with the reporting and withholding provisions of the Code and
the Federal Insurance Contribution Act and all similar state and local laws, and
with the federal, state, and local laws, ordinances, rules and regulations with
respect to employment and employment practices, terms and conditions of
employment and of the workplace, wages and hours and equal employment
opportunity.


4.17 Brokers and Finders. Except as listed on Schedule 4.17, neither the Sellers
nor any of the Companies have incurred or become liable for any commission, fee
or other similar payment to any broker, finder, agent or other intermediary in
connection with the negotiation or execution of this Agreement or of the GPS
Stock Purchase Agreement or the consummation of the transactions contemplated
hereby and thereby. Each of the Sellers agrees to be responsible for paying all
broker fees, commissions or other compensation incurred by the Sellers or any of
the Companies as a result of the transactions contemplated by this Agreement and
by the GPS Stock Purchase Agreement.  
 
20

--------------------------------------------------------------------------------




4.18 Accounts Receivable.


(a) All accounts receivable of the Companies shown on the Financial Statements
reflect (and, in the case of the Closing Date Balance Sheet, will reflect)
actual transactions, have (or will have as of the Closing Date) arisen in the
ordinary course of business and have been collected or are now (or will be as of
the Closing Date) in the process of collection without recourse to any judicial
proceedings in the ordinary course of business in the aggregate recorded amounts
thereof, less the applicable allowances reflected on the Financial Statements.


(b) Except as set forth on Schedule 4.18(b), the Sellers and the Companies have
no knowledge as to any of the accounts receivable of any of the Companies being
subject to any lien or claim of offset, set off or counterclaim not provided for
by the Companies’ allowance for doubtful accounts as of the date of execution
hereof.
 
4.19  Conflicts of Interests. Except as described in Schedule 4.19, no officer,
director, stockholder, manager of member of any of the Companies was or is,
directly or indirectly, a joint investor or co-venturer with, or owner, lessor,
lessee, licensor or licensee of any real or personal property, tangible or
intangible, owned or used by, or a lender to or debtor of, any of the Companies
and none of the Companies has any commitment or obligation as a result of any
such transactions prior to the date hereof. Except as described in Schedule
4.19, and except for directly or indirectly holding less than five percent (5%)
of the outstanding shares of stock in a company which is publicly traded, none
of such officers, directors, stockholders, managers or members currently own,
directly or indirectly, individually or collectively, an interest in any entity
which is a competitor, customer or supplier of (or has any existing contractual
relationship with) any of the Companies.


4.20 Environmental Compliance.


(a) No Environmental Claims. Except as set forth on Schedule 4.20(a) attached
hereto, (i) there are no claims, liabilities, judgments or orders, or
investigations, litigation or administrative proceedings relating to any
Hazardous Materials (collectively called “Environmental Claims”), now pending
or, to the knowledge of the Sellers and the Companies, threatened against any of
the Companies or relating to any Project Site, and, to the knowledge of the
Sellers and the Companies, there are no Environmental Claims now pending or
threatened relating to any former Project Site; (ii) neither the Sellers nor any
of the Companies have caused or permitted any Hazardous Material to be used,
generated, reclaimed, transported, released, treated, stored or disposed of in a
manner which could reasonably be expected to result in liability under
Environmental Laws (as hereinafter defined) against any of the Companies or any
subsequent owner or operator of a Project Site; and (iii) neither the Sellers
nor any of the Companies have assumed (by contract or by operation of law) any
liability of any person for cleanup, remediation, compliance or required capital
expenditures in connection with any Environmental Claim. 
 
21

--------------------------------------------------------------------------------




(b) [Intentionally omitted.]


(c) Compliance with Environmental Laws. Each of the Companies has been and is
currently in compliance in all material respects with and has received no notice
or other communication concerning a claim related to disposal of Hazardous
Materials or an alleged violation of any and all applicable Environmental Laws,
including obtaining and maintaining in effect all permits, licenses and other
authorizations required by applicable Environmental Laws. As used herein, the
term “Environmental Laws” shall mean any federal, state or local law, rule,
regulation or order relating to pollution, waste disposal, industrial hygiene,
land use or the protection of human health or safety, plant life or animal life,
natural resources or the environment.


4.21 Ownership of the Ownership Interests. The Sellers (together with the Other
Stockholders with respect to ownership of the GPS-Connecticut Stock) own all of
the Ownership Interests beneficially and of record, free and clear of all liens,
restrictions, encumbrances, charges, and adverse claims and the Ownership
Interests to be purchased hereunder constitute one hundred percent (100%) of
issued and outstanding membership interests and capital stock, as the case may
be, of the Companies. The names, addresses and percentages of GPS Membership
Interests, the issued and outstanding shares of capital stock of GPS-Connecticut
(the “GPS-Connecticut Stock”), and the issued and outstanding shares of capital
stock of GPS-California (the “GPS-Connecticut Stock”), held by each of the
Sellers and each of the Other Stockholders, as the case may be, is set forth on
Schedule 4.21.


4.22 Absence of Sensitive Payments. Neither the Sellers nor, to the knowledge of
the Sellers and the Companies, any of the directors, officers, stockholders,
managers or members of any of the Companies:


(a) has made or has agreed to make any contributions, payments or gifts of funds
or property to any governmental official, employee or agent where either the
payment or the purpose of such contribution, payment or gift was or is illegal
under the laws of the United States, any state thereof, or any other
jurisdiction (foreign or domestic);


(b) has established or maintained any unrecorded fund or asset for any purpose,
or has made any false or artificial entries on any of its books or records for
any reason; or


(c)  has made or has agreed to make any contribution or expenditure, or has
reimbursed any political gift or contribution or expenditure made by any other
person, to candidates for public office, whether federal, state or local foreign
or domestic, where such contributions were or would be a violation of applicable
law.
 
22

--------------------------------------------------------------------------------




4.23 Approval of Transactions; Related Matters. Each of the Sellers represents
and warrants that such Seller, in his capacity as a member or shareholder of the
Companies, and each of the Other Stockholders, in his or her capacity as a
stockholder of GPS-Connecticut, (i) approves of and consents to the transactions
contemplated under this Agreement and under the GPS Stock Purchase Agreement as
set forth herein and therein, (ii) waives any notice of a member or shareholder
meeting or similar company or corporate formality in connection with the
approval of the transactions described herein and therein, (iii) waives any
rights to protest or object to the transactions contemplated under this
Agreement or under the GPS Stock Purchase Agreement or to the exercise of any
statutory remedy of appraisal as to the Ownership Interests owned by such
Seller, or by such Other Stockholder, as the case may be, as provided by
applicable law, (iv) has received a copy of resolutions approving the
transactions contemplated under this Agreement and under the GPS Stock Purchase
Agreement in accordance with applicable law, and (v) to the extent such Seller
or Other Stockholder owes any amounts to any of the Companies pursuant to any
promissory note issued by such Seller or such Other Stockholder to the Company,
consents to the use of a portion of the Consideration payable to such Seller or
such Other Stockholder, as the case may be, to pay off each such promissory note
at Closing.


4.24 Withholding. Neither Companies nor either of the Sellers, nor any of the
Other Stockholders, is a foreign person or entity, or has other status, such
that Purchaser would be required to deduct and withhold from the Consideration
otherwise payable pursuant to this Agreement or pursuant to the GPS Stock
Purchase Agreement to any holder of the Ownership Interests any amounts under
the Code, or any provision of state, local or foreign tax law.


4.25 Amounts Due From Sellers. All amounts due from the Sellers, or either of
them, or from the Other Stockholders, or any of them, to any of the Companies
have been paid in full.
 
SECTION 5
 
REPRESENTATIONS, WARRANTIES AND CERTAIN
COVENANTS OF PURCHASER
 
As a material inducement to induce the Sellers to consummate the transactions
contemplated by this Agreement and by the GPS Stock Purchase Agreement,
Purchaser represents and warrants that each of the matters set forth in this
Section 5 is true and correct as of the date hereof, and acknowledges that the
Sellers’ entry into this Agreement and the GPS Stock Purchase Agreement and the
performance of their obligations hereunder and thereunder are made in reliance
upon the completeness and accuracy of each of the matters set forth herein. The
representations and warranties being made by Purchaser shall survive as set
forth in Section 13.11 herein.


5.1 Organization, Standing, etc. Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.
 
23

--------------------------------------------------------------------------------




5.2 Authorization, etc. The execution and delivery of this Agreement, the GPS
Stock Purchase Agreement and any other instruments or documents required to be
executed and delivered hereby and thereby, and the purchase of the Ownership
Interests contemplated hereby and thereby, have been authorized by such
authorities or by such court of competent jurisdiction, if any, as may be
required by applicable law and constitute valid and binding obligations of
Purchaser, enforceable against it in accordance with the terms of this Agreement
and the GPS Stock Purchase Agreement, respectively.


5.3 No Breach or Defaults Caused by Agreement. The making and execution,
delivery, and performance by Purchaser of this Agreement and the GPS Stock
Purchase Agreement does and will not breach or constitute (with due notice or
lapse of time or both) any default in any articles, by-laws, agreements, or
instruments of any kind or character to which Purchaser is a signatory or a
party, or by which it may be bound, subject to, or affected, now or in the
future.


5.4 Governmental Approvals. Except as set forth on Schedule 4.12, with respect
to which Purchaser is relying on the representations and warranties of the
Sellers, no registration or filing with, or consent or approval of, or other
action by, any federal, state, or other governmental agency or instrumentality,
which has not been made or obtained prior to the execution of this Agreement by
Purchaser, is or will be necessary for the valid execution, delivery and
performance of this Agreement and the GPS Stock Purchase Agreement by Purchaser,
and the continuation of the business of the Companies following the acquisition
of the Ownership Interests.  


5.5 Brokers Fees. Purchaser represents that there are no brokers involved in
this transaction on its behalf.


5.6 Authorized Shares of Stock. There exists sufficient authorized, but
unissued, shares of Argan Common Stock necessary to enable Purchaser to satisfy
any obligation of it to issue shares of Argan Common Stock pursuant to the
transactions contemplated under this Agreement and under the GPS Stock Purchase
Agreement.


5.7 Capitalization. Purchaser’s authorized and issued and outstanding shares of
stock as of the date hereof and as of the Closing are set forth in Schedule
5.7(a) hereof. Said list will include, as of the date of Closing, the shares
sold pursuant to the Private Offering. Purchaser has no intention of issuing any
additional shares of its stock in anticipation of Closing hereunder. Attached
hereto as Schedule 5.7(b) is a list of stock options which the Company has
outstanding, the recipients of said options, and the exercise price for each of
said stock options. Neither Purchaser nor any subsidiary thereof has any
unfunded pension plan or retirement plan liability.


5.8 Voting Stock. The Stock Consideration to be paid to the Sellers under this
Agreement and under the GPS Stock Purchase Agreement shall constitute stock of
the Purchaser which qualifies as voting stock pursuant to IRC §368(a)(1)(B).


5.9 No Audit. Neither Purchaser nor any subsidiary thereof is under audit by any
state or federal taxing authority, and to the knowledge of Purchaser, no such
audit is threatened.
 
24

--------------------------------------------------------------------------------




5.10 Net Worth of Purchaser. To the knowledge of Purchaser, no facts or
circumstances exist, which are not reflected or referenced on Purchaser’s most
recent Form 10-QSB, that would cause Purchaser’s liabilities to exceed its
assets.


5.11 Private Offering. True and complete copies of that certain Stock Purchase
Agreement dated as of December 7, 2006, by and among Argan and the Buyers
identified therein (the “Private Offering Stock Purchase Agreement”), and of
that certain Escrow Agreement dated as of December 7, 2006, by and among Argan,
the Buyers identified therein and the escrow agent identified therein (the
“Private Offering Escrow Agreement”), entered into in connection with the
Private Offering have been provided to Sellers by Purchaser. The Private
Offering Stock Purchase Agreement and the Private Offering Escrow Agreement
constitute the only material documents entered into by Purchaser in connection
with the Private Offering.
 
SECTION 6
 
CONDITIONS TO CLOSING FOR PURCHASER
 
Purchaser’s obligation to consummate the transactions contemplated under this
Agreement and under the GPS Stock Purchase Agreement (notwithstanding anything
to the contrary contained therein) shall be subject to fulfillment of all of the
following conditions on or prior to the Closing, any of which may be waived in
writing by Purchaser:


6.1 Performance of Agreements. The Sellers and the Companies shall have
performed all agreements contained herein and in the GPS Stock Purchase
Agreement and required to be performed by them prior to or at Closing and all of
the representations and warranties made by them in this Agreement shall be true
and correct as of the Closing Date.


6.2 Lack of Material Liabilities. None of the Companies shall have incurred any
material liability, direct or contingent (as that term is ordinarily used),
other than in the ordinary course of business, not reflected on the Interim
Financial Statements; including, but not limited to, any tax liability resulting
from the transactions contemplated hereby, or by the Companies’ compliance with
any of the terms and conditions hereof.


6.3 Financial Statements. Purchaser shall have received the Financial Statements
other than the Closing Date Financial Statements and Purchaser shall have
accepted the Interim Financial Statements.


6.4 Lack of Defaults. No Event of Default (as defined in Section 12 hereof) and
no event or condition which, with notice or the lapse of time, or both, would
constitute an Event of Default, shall exist.


6.5 Material Adverse Change. No Material Adverse Change, and no event or
circumstance that may result in a Material Adverse Change shall have occurred
between the date hereof and the Closing Date or exist as of the Closing Date.
 
25

--------------------------------------------------------------------------------




6.6 Employment Agreements. Griffin and Canino and the Companies shall have
executed those certain Employment Agreements, copies of which are attached
hereto as Exhibits 6.6(a) and 6.6(b).


6.7 Opinion of Counsel. Purchaser shall have received an opinion of counsel from
the attorneys for the Companies, dated as of the Closing Date, in form and
substance substantially similar to that attached hereto as Exhibit 6.7.


6.8 Compliance Certificate. The Sellers and the Companies shall have delivered
to Purchaser the certificates, attached hereto as Exhibit 6.8, executed by the
Sellers and the respective managers or Presidents, as the case may be, of the
Companies dated as of the Closing Date, certifying the fulfillment of the
conditions specified in this Section 6 and the accuracy of the representations
and warranties contained in Section 4 hereof.


6.9 Term Life Insurance. The Companies shall continue to have in place term life
insurance policies on the lives of each of Griffin and Canino, each of such
policies (a) to name Purchaser as sole beneficiary (or, to the extent either of
such policies do not name Purchaser as owner and as sole beneficiary at the
Closing Date, Sellers or the Companies shall produce at Closing completed
Transfer of Ownership and Change of Beneficiary forms, on the insurer’s standard
form, signed by the owners of said policies, and ready to be delivered to the
insurer), (b) to be in form and substance satisfactory to Purchaser, including
having terms that expire in 2010, and (c) to be in the amount of not less than
Five Million Dollars ($5,000,000). The existing policy on the life of Canino
shall remain in full force and effect for the duration of employment by the
Companies, or any of them, of Canino, or until the expiration of the term of
said policy, if sooner. The existing policy on the life of Griffin shall remain
in full force and effect for the duration of employment by the Companies, or any
of them, of Griffin, or until the expiration of the term of said policy, if
sooner. Each of Griffin and Canino agrees to take whatever action is reasonably
required by the insurer to maintain the policy on his life in full force and
effect for such time. During the term of employment of Canino the Companies
shall pay the premium on policy insuring Canino’s life; and during the term of
employment of Griffin the Companies shall pay the premium on the policy insuring
Griffin’s life. Upon the termination of Canino’s employment, each of the
Companies shall assign to Canino any and all rights which it may have in and to
policy insuring his life for the value of the prepaid unearned premium thereof.
Upon the termination of Griffin’s employment, each of the Companies shall assign
to Griffin any and all rights which it may have in and to policy insuring his
life for the value of the prepaid unearned premium thereof.


6.10 Registration Rights Agreement. The Sellers and Purchaser shall have
executed the Registration Rights Agreement, a copy of which is attached hereto
as Exhibit 2.3.


6.11 [Intentionally omitted.]


6.12 Release from the Sellers; Payment of Amounts Owed by the Sellers. The
Sellers shall execute and deliver to Purchaser, in a form satisfactory to
Purchaser’s counsel, a release of any claim that they, or either of them, may
have against any of the Companies for the repayment of any loan, claim for
unpaid compensation (except for accrued and unpaid compensation due to the
Sellers in the regular course of business in the event Closing occurs before the
close of any regular pay period), claim for indemnification, claim for
management fee (except for any accrued and unpaid fee for management services,
or portion thereof, due to GDI under the Operating Agreement referenced in
Section 6.19 below relating to the period prior to Closing and payable in the
regular course of business), or otherwise. All amounts due to any of the
Companies from the Sellers, or either of them, shall have been paid in full.
 
26

--------------------------------------------------------------------------------




6.13 Certificates; Organizational Documents. Purchaser shall have received
copies of the following documents:


(a) a certificate of the Manager or the President of each of the Companies, as
the case may be, dated the Closing Date and certifying (i) that attached thereto
is a true and complete copy of the Organizational Documents of the Company as in
effect on the date of such certification; and (ii) that attached thereto are
true and complete copies of resolutions adopted by the members or the Board of
Directors of the Company, as the case may be, authorizing the execution,
delivery and performance of this Agreement and of the GPS Stock Purchase
Agreement, and that all such resolutions are still in full force and effect and
are all the resolutions adopted in connection with the transactions contemplated
by this Agreement and by the GPS Stock Purchase Agreement;


(b) a certificate of the President of GDI dated the Closing Date and certifying
(i) that attached thereto is a true and complete copy of the Organizational
Documents of GDI as in effect on the date of such certification and (ii)
certifying to the incumbent officers of GDI; and


(c) such additional supporting documents and other information with respect to
the operations and affairs of the Companies as Purchaser may reasonably request.


All such documents described in (a), (b) and (c) shall be satisfactory in form
and substance to Purchaser and its counsel.


6.14 Corporate Filings. All relevant documents required be filed with the
appropriate governmental agencies in connection with the transactions
contemplated under this Agreement and under the GPS Stock Purchase Agreement
shall be filed and copies thereof shall be attached hereto as Exhibit 6.14.


6.15 [Intentionally omitted.]


6.16 Release of Buy-Sell Rights. The Sellers shall deliver to Purchaser a waiver
and/or release of any rights that they may have under any and all operating,
stockholder or other agreements by and among the Sellers and/or any of the
Companies which would in any way affect the transactions contemplated by this
Agreement and by the GPS Stock Purchase Agreement. True and complete copies of
all such agreements are attached hereto as Exhibit 6.16.
 
27

--------------------------------------------------------------------------------




6.17 Third-Party Consents or Approvals. Except for any necessary third-party
consents or approvals not obtained as of the Closing Date, as disclosed on
Schedule 6.17, the Sellers shall deliver to Purchaser copies of all consents or
approvals of, and evidence reasonably satisfactory to Purchaser of all actions
by, any third-party necessary for the valid execution, delivery and performance
of this Agreement and of the GPS Stock Purchase Agreement by any of the
Companies, including without limitation the consent of any party required under
any of the Contracts listed or required to be listed on Schedule 4.11(a).


6.18 Escrow Agreement. The Sellers, the Companies, Purchaser and all other
parties thereto shall have executed the Escrow Agreement, a copy of which is
attached hereto as Exhibit 2.2(b).


6.19 Termination of Operating Agreement. That certain Operating Agreement dated
as of January 1, 2001, by and between GPS and GDI, providing for, among other
things, the payment to GDI of a fee for management services as described
therein, will be terminated effective as of Closing; any and all amounts payable
thereunder, including without limitation the fee for management services, will
be paid and satisfied in full; and GDI will release any claims it may have
against GPS, including without limitation any claims for indemnification under
said Operating Agreement, all pursuant to a Termination Agreement in the form
attached hereto as Exhibit 6.19.

 
SECTION 7
 
CONDITIONS TO CLOSING FOR THE SELLERS
 
The Sellers’ obligations to consummate the transactions contemplated under this
Agreement and under the GPS Stock Purchase Agreement (notwithstanding anything
to the contrary contained therein) shall be subject to fulfillment of all of the
following conditions on or prior to Closing, any of which may be waived in
writing by Sellers:


7.1 Performance of Agreements. Purchaser shall have performed all agreements
contained herein and in the GPS Stock Purchase Agreement and required to be
performed by it prior to or at Closing, and all of the representations and
warranties made by Purchaser in this Agreement shall be true and correct as of
the Closing Date.


7.2 Compliance Certificate. Purchaser shall have delivered to the Sellers the
certificate, attached hereto as Exhibit 7.2, executed by its duly authorized
officer, dated as of the Closing Date, certifying the fulfillment of the
conditions specified in this Section 7 and the accuracy of the representations
and warranties contained in Section 5 hereof.


7.3 Registration Rights Agreement. The Sellers and Purchaser shall have executed
the Registration Rights Agreement, a copy of which is attached hereto as Exhibit
2.4.
 
28

--------------------------------------------------------------------------------


 
7.4 Employment Agreements. The Companies, Griffin and Canino shall have executed
the Employment Agreements, copies of which are attached hereto as Exhibits
6.6(a) and 6.6(b).


7.5 Term Life Insurance. Purchaser shall have assumed responsibility for payment
of premiums of each of the life insurance policies described in Section 6.9
above up to the face value of $5,000,000.


7.6 Employee Stock Options. Purchaser shall have resolved to take any and all
actions necessary to grant up to 40,000 qualified or unqualified stock options
to the employees listed, and in the amounts designated, in Schedule 7.6. All
such stock options shall be granted no later than at the first regularly
scheduled meeting of the board of directors of Purchaser after Closing, with the
strike price of such options being Argan’s stock price at the time of grant, but
no lower than $4.50 per share.
 
7.7 Escrow Agreement. Purchaser, the Sellers, the Companies, and all other
parties thereto shall have executed the Escrow Agreement, a copy of which is
attached hereto as Exhibit 2.2(b).
 
SECTION 8
 
TRANSACTIONS PRIOR TO CLOSING
 
Between the date of this Agreement and Closing, the managers, executive officers
and Board of Directors, as the case may be, of the Companies shall retain full
control of the management and business of the Companies. To enable Purchaser to
prepare for settlement at Closing, Purchaser, the Sellers and the Companies
agree that between the date hereof and Closing:


8.1 Taxes. The Companies will promptly pay and discharge, or cause to be paid
and discharged, all federal, state and other governmental taxes, assessments,
fees and charges imposed upon it or on any of its property or assets and timely
file any returns and reports in connection with the foregoing.


8.2 Books of Record and Account; Inspection. Each of the Companies will maintain
at all times proper books of record and account in accordance with GAAP.


8.3 Insurance. The Companies will maintain in effect liability insurance,
property insurance, workers’ compensation insurance, and extended coverage
insurance on their personal property referenced in Section 4.15 above, and will
cause the term life insurance policies on the lives of Griffin and Canino
referenced in Section 6.9 above to remain in effect.  


8.4 Entity Existence. Each of the Companies shall at all times cause to be done
every act necessary to maintain and preserve its existence, rights, franchises,
and certifications in the jurisdictions of its organization or incorporation and
to remain qualified as foreign limited liability company or corporation, as the
case may be, in every jurisdiction in which qualification is required.
 
29

--------------------------------------------------------------------------------




8.5 Maintenance of Properties. Each of the Companies shall maintain or cause to
be maintained in good repair, working order and condition all tangible
properties required for its business.


8.6 Organizational Documents. None of the Companies will amend its
Organizational Documents.


8.7 Issuances of Ownership Interests. Except for the issuance of shares of
common stock of GPS-Connecticut to the Other Stockholders, none of the Companies
will issue any of its Ownership Interests to any person or entity or grant any
person or entity an option, warrant, convertible security or any other right or
agreement to acquire any membership interests or shares of its capital stock, as
the case may be, without the prior written consent of Purchaser.


8.8 Declaration of Distributions, etc. None of the Companies will (i) make, pay
or declare any distributions or dividends of cash or property with respect to
its issued Ownership Interests (except for pre-closing distributions of cash to
Griffin and Canino in their capacity as the sole members of GPS, provided same
does not result in the failure of the Companies to meet the Minimum Net Worth
requirement as set forth in Section 2.2(c)); (ii) directly or indirectly redeem,
repurchase or otherwise reacquire any of its Ownership Interests; (iii) increase
the salary or pay any bonuses to any management employees, officers, directors,
managers or members of the Company, if such action decreases the Net Worth of
the Companies below the Minimum Net Worth set forth in Section 2.2(c).


8.9 Material Contracts. None of the Companies shall enter into, assume, renew or
permit to be renewed (including by not giving a permitted notice of termination)
any contract, lease or obligation outside the ordinary course of business.
Except as expressly set forth therein, none of the Companies shall modify,
amend, terminate, waive or release any benefit or right under any employment
agreement, or any other material agreement to which any of the Companies is a
party, without the prior written consent of Purchaser, other than amendments or
modifications to agreements made in the regular course of business (e.g., change
orders in connection with any Project Contract).
 
SECTION 9
 
RESTRICTIVE COVENANTS
 
9.1 Covenant Not to Compete.  Except as authorized by Purchaser or by the terms
of this Agreement, at all times during the period of five (5) years from the
Closing Date (the “Restrictive Period”), neither Griffin nor Canino shall,
directly or indirectly, alone or with others, engage in any competition with, or
have any financial or ownership interest in any sole proprietorship,
corporation, company, partnership, association, venture or business or any other
person or entity (whether as an employee, officer, director, partner, manager,
member, agent, security holder, creditor, consultant or otherwise) that directly
or indirectly (or through any affiliated entity) competes with the business of
the Companies; provided that such provision shall not apply to (i) Griffin’s or
Canino’s ownership of Argan Common Stock, (ii) Griffin’s or Canino’s ownership
of interests in entities which may develop, own and operate (but not design or
build) power plants, or (iii) or the acquisition by Griffin or Canino, solely as
an investment, of securities of any issuer that is registered under Section
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and that are
listed or admitted for trading on any United States national securities exchange
or that are quoted on the Nasdaq Stock Market, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as neither Griffin nor Canino controls, acquires a controlling interest in
or becomes a member of a group which exercises direct or indirect control of,
more than five percent (5%) of any class of capital stock or other indicia of
ownership of such issuer. For purposes of clause (ii) of this Section 9.1 above,
and for clause (b) of Section 9.3 below, “develop” or “development of” power
plants shall mean the usual and customary actions taken by an owner or potential
owner of a power plant to obtain licenses, permits or other governmental
approvals required in order to own and operate a power plant, but not the
designing or constructing of a power plant.
 
30

--------------------------------------------------------------------------------




9.2 Confidentiality. The Sellers shall not divulge, communicate, use to the
detriment of the Companies or Purchaser, or for the benefit of any other person
or persons, or misuse in any way, any Confidential Information (as hereinafter
defined) pertaining to the business of the Companies or Purchaser. Any
Confidential Information or data now or hereafter acquired by the Sellers with
respect to the business of the Companies or Purchaser (which shall include, but
not be limited to, information concerning the Companies’ or Purchaser’s
financial condition, prospects, technology (including Business Property Rights),
personnel information, customers, suppliers, sources of leads and methods of
doing business) shall be deemed a valuable, special and unique asset of the
Companies or Purchaser, as the case may be, that is received by each of the
Sellers in confidence and as a fiduciary, and each of the Sellers shall remain a
fiduciary to Purchaser with respect to all of such information. For purposes of
this Agreement, “Confidential Information” means all trade secrets and
information disclosed to the Sellers or known by the Sellers as a consequence of
or through the unique position of their employment with any of the Companies or
otherwise (including information conceived, originated, discovered or developed
by either of the Sellers and information acquired by any of the Companies from
others) prior to or after the date hereof, and not generally or publicly known
(other than as a result of unauthorized disclosure by the Sellers), about any of
the Companies, Purchaser or their respective businesses. Notwithstanding the
foregoing, nothing herein shall be deemed to restrict Griffin from disclosing
Confidential Information as required to perform his duties under the Griffin
Employment Agreement, or to restrict Canino from disclosing Confidential
Information as required to perform his duties under the Canino Employment
Agreement, or to the extent required by law.


9.3 Non-Solicitation. At all times during the Restrictive Period, the Sellers
shall not, directly or indirectly, for themselves or for any other person, firm,
corporation, company, partnership, association, venture or business or any other
person or entity: (a) solicit for employment, employ or attempt to employ or
enter into any contractual arrangement with any employee or former employee of
any of the Companies or Purchaser (other than Raymond J. Bednarz and Fred
Kresse); and/or (b) call on or solicit any of the actual or targeted prospective
customers or clients, or any actual independent contractors, subcontractors,
distributors or suppliers, of any of the Companies (except in connection with
the Sellers’ development, ownership and operation (but not the designing or
building) of power plants) or Purchaser on behalf of themselves or on behalf of
any person or entity in connection with any business that competes with the
business of the Companies, nor shall either of the Sellers make known the names
or addresses or other contact information of such actual or prospective
customers or clients, or any such actual independent contractors,
subcontractors, distributors or suppliers, or any information relating in any
manner to the Companies’ trade or business relationships with such actual or
prospective customers or clients, or any such actual independent contractors,
subcontractors, distributors or suppliers, other than in connection with the
performance by Griffin of his duties under the Griffin Employment Agreement and
the performance by Canino of his duties under the Canino Employment Agreement.
 
31

--------------------------------------------------------------------------------




9.4 Acknowledgment by the Sellers. Each of the Sellers acknowledges and confirms
that the restrictive covenants contained in this Article 9 (including without
limitation the length of the term of the provisions of this Article 9) are
required by Purchaser as an inducement in enter into this Agreement and the GPS
Stock Purchase Agreement and to complete the transactions contemplated hereby
and thereby, are reasonably necessary to protect the value of the Ownership
Interests Purchaser is to acquire under this Agreement and under the GPS Stock
Purchase Agreement and the legitimate business interests of the Companies and
Purchaser, and are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind. Each of the Sellers further
acknowledges that the restrictions contained in this Article 9 are intended to
be, and shall be, for the benefit of and shall be enforceable by, Purchaser and
its successors and assigns. Each of the Sellers expressly agrees that upon any
breach or violation of the provisions of this Article 9, Purchaser shall be
entitled, as a matter of right, in addition to any other rights or remedies it
may have, to: (a) temporary and/or permanent injunctive relief in any court of
competent jurisdiction as described in Section 9.7 hereof; and (b) such damages
as are provided at law or in equity. The existence of any claim or cause of
action against any of the Companies or Purchaser or their respective affiliates,
whether predicated upon this Agreement, the GPS Stock Purchase Agreement or
otherwise, shall not constitute a defense to the enforcement of the restrictions
contained in this Article 9.


9.5 Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 9 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 9 within the jurisdiction of such court,
such provision shall be interpreted or reformed and enforced as if it provided
for the maximum restriction permitted under such governing law.


9.6 Extension of Time. If either of the Sellers shall be in violation of any
provision of this Article 9, then each time limitation set forth in this Article
9 shall be extended for a period of time equal to the period of time during
which such violation or violations occur. If Purchaser seeks injunctive relief
from such violation in any court, then the covenants set forth in this Article 9
shall be extended for a period of time equal to the pendency of such proceeding
including all appeals by either of the Sellers.


9.7 Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by either of the Sellers of any of the covenants contained in
Article 9 of this Agreement will cause irreparable harm and damage to the
Companies or Purchaser, as the case may be, the monetary amount of which may be
virtually impossible to ascertain. As a result, each of the Sellers recognizes
and hereby acknowledges that the Companies or Purchaser shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Article 9 of this
Agreement by either of the Sellers or any of his affiliates, associates,
partners or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Companies or Purchaser may possess.
 
32

--------------------------------------------------------------------------------




9.8 Survival. The provisions of this Article 9 shall survive the Closing.



SECTION 10
 
INDEMNIFICATION
 
Subject to the conditions, limitations and terms as set forth in this Section 10
(including without limitation the Sellers’ Indemnification Threshold, the
Sellers’ Indemnification Cap, and the time limitations hereinafter set forth),
each of the Sellers shall indemnify, defend (with counsel acceptable to the
indemnified party) and hold harmless Purchaser and its subsidiaries and
affiliates, and their respective directors, officers, shareholders, members,
managers, agents, employees, representatives, successors and assigns (each in
its capacity as an indemnified party, a “Buyer Indemnitee”) from and against and
in respect to the following (in addition to any losses otherwise specifically
indemnified against in this Agreement):


10.1 Indemnification by the Sellers.


(a)  Breach. Subject to the provisions of this Section 10 and except as
otherwise more specifically set forth herein, each of the Sellers hereby
covenants and agrees to indemnify, defend, protect, and hold harmless each Buyer
Indemnitee at all times from and after the date of this Agreement from and
against all Adverse Consequences suffered or incurred by such Buyer Indemnitee
(i) as a result of or incident to any material breach of any representation or
warranty of the Companies or the Sellers set forth in Section 4 of this
Agreement (including without limitation representations or warranties with
respect to income and other tax matters as set forth in Section 4.10), (ii) as a
result of or incident to any material breach or nonfulfillment by the Companies
or the Sellers of, or any noncompliance by any of the Companies or either of the
Sellers with, any covenant, agreement, or obligation contained herein or in any
certificate delivered in connection herewith, or (iii) resulting directly from
the material inaccuracy of any list, certificate or other instrument delivered
by or on behalf of the Sellers or the Companies in connection herewith.


(b) Environmental Indemnification. The Sellers hereby covenants and agrees to
indemnify and defend each Buyer Indemnitee and hold each Buyer Indemnitee
harmless from and against any and all damages, losses, liabilities, costs and
expenses of removal, relocation, elimination, remediation or encapsulation of
any Hazardous Materials, obligations, penalties, fines, impositions, fees,
levies, lien removal or bonding costs, claims, actions, causes of action,
injuries, administrative orders, consent agreements and orders, litigation,
demands, defenses, judgments, suits, proceedings, disbursements or expenses
(including without limitation, attorney’s and experts’ reasonable fees and
disbursements) of any kind and nature whatsoever resulting from the operation of
the Companies business as of the Closing Date: (i) which (A) is imposed upon, or
incurred by, a Buyer Indemnitee by reason of, relating to or arising out of the
violation by any of the Companies prior to the Closing of any Environmental,
Health, and Safety Laws, (B) arises out of the discharge, dispersal, release,
storage, treatment, generation, disposal or escape of any Hazardous Materials,
on or from any Project Site as of the Closing Date, or (C) arises out of the
use, specification, or inclusion of any product, material or process containing
Hazardous Materials, or the failure to detect the existence or proportion of
Hazardous Materials in the soil, air, surface water or groundwater, or the
performance or failure to perform the abatement of any Hazardous Materials
source as of the Closing Date or the replacement or removal of any soil, water,
surface water, or groundwater containing Hazardous Materials; and/or (ii) is
imposed upon, or incurred by, a Buyer Indemnitee by reason of or relating to any
material breach, act, omission or misrepresentation contained in Section 4.20.
 
33

--------------------------------------------------------------------------------




(c) Income Tax Matters. Canino and Griffin severally, but not jointly, shall
indemnify, defend and hold harmless each Buyer Indemnitee from and against all
Adverse Consequences incurred by any Buyer Indemnitee as a result of or incident
to any income taxes imposed on any Buyer Indemnitee or for which any Buyer
Indemnitee may otherwise be liable by law or regulation (including, without
limitation, the provisions of Treasury Regulation Section 1.1502-6) or contract,
for any taxable year or period that ends on or before the Closing Date. The
Sellers and the Companies agree that the Companies will take all actions,
including making appropriate elections under the Code, to terminate the
Companies’ tax years as of the Closing Date and to report and make all
allocations of tax items based upon such short tax years.


(i) The Sellers shall furnish to Purchaser copies of the federal, state, and
local tax returns of each of the Companies for the period ending on the Closing
Date not later than ten (10) Business Days prior to the due date(s) of the
filing of such returns, and shall obtain the consent of Purchaser before filing
such returns, which consent shall not be unreasonably withheld or delayed beyond
the earlier of (i) ten (10) Business Days after Purchaser’s receipt of said
copies, or (ii) said due date(s).
 
(ii) The Sellers shall have the sole right to represent the interests of any
Buyer Indemnitee in any tax audit or administrative or court proceeding relating
to any taxable period ending on or before the Closing Date, and to compromise,
settle, or contest any tax claims in connection therewith in their sole
discretion, provided that the Sellers shall provide Purchaser with written
notice of their intent to exercise their rights hereunder. Purchaser shall have
the right, at its expense, to join the Sellers in any such defense.


(iii) The Sellers shall provide Purchaser with written notice of any claim or
assertion by the Internal Revenue Service, or any other taxing authority, of any
disallowance of any S corporation election by any of the Companies relating to
any period prior to the Closing Date immediately upon learning of any such claim
or assertion.
 
34

--------------------------------------------------------------------------------




(d) Broker Fee. The Sellers hereby covenant and agree to indemnify each Buyer
Indemnitee from any claim made by a broker, finder, agent or other intermediary
against any Buyer Indemnitee or any of the Companies after Closing in connection
with the negotiation or execution of this Agreement or of the GPS Stock Purchase
Agreement or the consummation of the transactions contemplated hereby or
thereby.


(e) Costs and Expenses. Except as otherwise provided in this Agreement, all
amounts indemnified pursuant to this Section 10 shall include all reasonable
costs and expenses of the Buyer Indemnitee, including, but not limited to, the
reasonable costs of any actions, reasonable attorneys’ fees, and other
reasonable expenses necessary for Buyer Indemnitees to enforce their rights to
indemnification granted hereunder, provided they are the prevailing party in any
such enforcement actions.


(f) Termination of the Sellers’ Obligations. The Sellers’ obligations to
indemnify any Buyer Indemnitee, or to contribute to any party indemnifying any
Buyer Indemnitee, pursuant to this Section 10, shall expire one (1) year from
the Closing Date, except as to those involving (i) income tax matters, but only
with respect to federal, state and local income tax (“Income Tax Matters”),
which obligations shall expire sixty (60) days after the expiration date of the
applicable statute of limitations for any such income tax claim, (ii) any claim
for breach of the Sellers’ representations in Sections 4.3 and 4.21 (“title
matters”), which obligations shall expire sixty (60) days after the expiration
date of the applicable statute of limitations for any such claim, and (iii)
actual fraud or intentional non-disclosure by the Sellers, which obligations
shall expire sixty (60) days after the expiration date of the applicable statute
of limitations for any such claim under Delaware law; provided, however, that if
a claim is asserted prior to the expiration of any of such indemnification
periods, then the obligation to indemnify or to contribute shall be extended
until the final disposition or termination of such claim.


10.2 No Circular Recovery. Each of the Sellers hereby agrees that he will not
make any claim for indemnification against Purchaser by reason of the fact that
said Seller was a director, officer, employee, agent or other representative of
any of the Companies or any of its subsidiaries (whether such claim is for
Adverse Consequences of any kind or otherwise and whether such claim is pursuant
to any statute, charter, by-law, contractual obligation or otherwise) with
respect to any claim for indemnification brought by Purchaser, or its
subsidiaries and affiliates, against said Seller.


10.3 Sellers’ Indemnification Threshold; Cap. Notwithstanding anything in this
Agreement to the contrary, (a) the Sellers shall not have any indemnification
payment obligations hereunder unless and until all Adverse Consequences suffered
or incurred by any or all of the Buyer Indemnities resulting from any untrue
representation, breach of warranty, nonfulfillment of any covenants, or other
indemnified matter exceed the Sellers’ Indemnification Threshold (as defined
hereinafter), at which point all amounts to be paid hereunder (including amounts
under the Sellers’ Indemnification Threshold) shall be due and owing; and (b)
the maximum aggregate liability of the Sellers to the Buyer Indemnitees under
this Agreement (the “Sellers’ Indemnification Cap”) shall be the Escrowed Stock
Consideration. For purposes of this Section 10.3, the “Sellers’ Indemnification
Threshold” shall mean One Hundred Fifty Thousand Dollars ($150,000) in the
aggregate. The foregoing limitations shall not apply to indemnification
obligations arising from (i) claims relating to Income Tax Matters; (ii) claims
relating to title matters; or (iv) subject to the Disclaimer set forth in
Section 13.20 of this Agreement, actual fraud or intentional non-disclosure by
the Sellers.
 
35

--------------------------------------------------------------------------------




10.4 Release of Excess Escrowed Stock. In the event that, as of the expiration
of the period during which the Escrowed Stock Consideration is to be held in
escrow pursuant to the Escrow Agreement, there is a dispute as to a matter for
which the Buyer Indemnities seek indemnification, and the amount in dispute is
more than the Sellers’ Indemnification Threshold, but less than the maximum
aggregate liability of the Sellers as set forth in Section 10.3 hereof, then, in
accordance with the terms of the Escrow Agreement, the Escrow Agent shall
release from escrow and deliver to the Sellers that amount of the Escrowed Stock
Consideration which is in excess of one hundred twenty percent (120%) of the
Buyer Indemnities’ indemnification claim.


SECTION 11
 
TERMINATION


11.1 Termination by Purchaser. This Agreement and the GPS Stock Purchase
Agreement (notwithstanding anything to the contrary contained therein) may be
terminated by Purchaser, on or before the Closing Date, upon the occurrence of
the following:


(a) If any of the material conditions specified in Section 6 shall not have been
met prior to the Closing Date.
  
(b) If an Event of Default, as defined in Section 12, has occurred, and has not
been cured during any applicable cure period.


11.2 Termination by Sellers. This Agreement and the GPS Stock Purchase Agreement
(notwithstanding anything to the contrary contained therein) may be terminated
by the Sellers, on or before the Closing Date, if any of the conditions
specified in Section 5 shall not have been met prior to Closing.


SECTION 12
 
DEFAULT
 
12.1 Events of Default. It shall be considered an Event of Default if any one or
more of the following events shall occur:


(a) If any statement, certificate, report, representation or warranty of a
material nature made or furnished by the Sellers or any of the Companies under
this Agreement or under the GPS Stock Purchase Agreement shall prove to have
been false or erroneous in any material respect.
 
36

--------------------------------------------------------------------------------




(b) The occurrence of any event of default under any contract, financing
agreement, note, lease, mortgage, security agreement, factoring agreement or any
other obligation of any of the Companies the result of which will have a
material adverse effect on the Company, unless any such event of default shall
be timely cured under any applicable cure provision or waived by the person to
whom or to which the Company is obligated or indebted.


12.2 Termination by Reason of Event of Default or Failure of a Condition
Precedent. In the event that prior to Closing an Event of Default shall occur by
the Sellers or Purchaser, or if any of the representations or warranties of the
parties, as set forth in Sections 4 or 5 above, are breached, and such breach is
not waived by the appropriate party, or if any of the conditions precedent to
Closing as set forth in Sections 6 or 7 above, are not met and the same are not
waived by the appropriate party, then the non-breaching party’s sole remedy
shall be to terminate this Agreement and the GPS Stock Purchase Agreement, in
which case no party shall be liable to any other party for any claims or
damages.


12.3 Waiver by Purchaser. Any failure by Purchaser to insist upon strict
performance by the Sellers or any of the Companies of any of the terms and
provisions of this Agreement or of the GPS Stock Purchase Agreement shall not be
deemed to be a waiver of any of the terms and conditions hereof or thereof and
Purchaser shall have the right thereafter to insist upon strict performance
thereof by the Sellers or the Companies.
 
SECTION 13
 
MISCELLANEOUS
 
13.1 Costs. Each party shall pay its own expenses incident to the transaction
contemplated hereby, including fees and expenses of their attorneys,
accountants, appraisers or consultants, whether or not those transactions are
consummated at Closing, subject to the indemnification and termination
provisions hereof.


13.2 Attorneys Fees. If any party initiates any litigation against any other
party involving this Agreement, the prevailing party in such action shall be
entitled to receive reimbursement from the other party for all reasonable
attorneys’ fees and other costs and expenses incurred by the prevailing party in
respect of that litigation, including any appeal, and such reimbursement may be
included in the judgment or final order issued in that proceeding.
 
13.3 Relationships to Other Agreements. In the event of a conflict between any
of the provisions of this Agreement and any other agreement relating to this
transaction between the Sellers, the Companies and Purchaser, including without
limitation the GPS Stock Purchase Agreement, the provisions of this Agreement
shall control.


13.4 Titles and Captions. All articles or section titles or captions in this
Agreement are for convenience of reference and shall in no way define, limit,
extend or describe the scope or intent of provisions herein.
 
37

--------------------------------------------------------------------------------




13.5 Exhibits. The Exhibits and Schedules referred to herein are hereby made a
part hereof.


13.6 Applicable Law. This Agreement is to be governed by, and construed,
interpreted, and enforced in accordance with, the laws of the State of Delaware.


13.7 Binding Effect and Assignment. This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective heirs, personal
representative, affiliates, successors and assigns. Notwithstanding the
foregoing, neither the Companies nor Purchaser shall have any right to assign
any of its or their rights or obligations under this Agreement without the prior
written consent of the other parties hereto; provided, however, that Purchaser
shall be permitted to assign to Bank of America, N.A. (together with its
successors and assigns, the "Bank"), all of Purchaser's rights, title and
interest in, to and under this Agreement, including all rights of Purchaser to
indemnification from the Sellers, as collateral security for the obligations of
Purchaser to the Bank.


13.8 Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):
 
If the Companies then:
Gemma Power Systems, LLC
 
2461 Main Street
 
Glastonbury, Connecticut 06033
 
Attention: Mr. William F. Griffin, Jr. and
 
Joel M. Canino
 
Fax: (860) 659-0607
   
If Griffin then:
Mr. William F. Griffin, Jr.
 
c/o Gemma Power Systems, LLC
 
2461 Main Street
 
Glastonbury, Connecticut 06033
 
Fax: (860) 659-0607
   
If Canino then:
Mr. Joel M. Canino
 
c/o Gemma Power Systems, LLC
 
2461 Main Street
 
Glastonbury, Connecticut 06033
 
Fax: (860) 659-0607

 
38

--------------------------------------------------------------------------------



Counsel for the Companies, Griffin and
Canino:
John W. Beck
 
Siegel, O’Connor, O’Donnell & Beck, P.C.
 
150 Trumbull Street
 
Hartford, Connecticut 06103
 
Fax: (860) 724-3550
   
If Purchaser then:
Argan, Inc.
 
One Church Street, Suite 401
 
Rockville, Maryland 20950
 
Attn: Arthur Trudel
 
Fax: (301) 315-0064
   
Counsel for Purchaser:
David B. Law
 
Curtin Law Roberson Dunigan
 
& Salans, PC
 
1900 M Street, N.W.
 
Suite 600
 
Washington, D.C. 20036
 
Fax: 202/530-4411



13.9 Severability. Inapplicability or unenforceability of any provision of this
Agreement shall not impair the operation or validity of any other provision
hereof. If any provision shall be declared inapplicable or unenforceable, there
shall be added automatically as part of this Agreement a provision as similar in
terms to such inapplicable or unenforceable provision as may be possible and be
legal, valid and enforceable.


13.10 Acceptance or Approval. By accepting all or approving anything required to
be observed, performed, or fulfilled, or to be given to Purchaser pursuant to
this Agreement, including, but not limited to, any certificate, balance sheet,
statement of profit or loss or other financial statement, or insurance policy,
Purchaser shall not be deemed to have accepted or approved the sufficiency,
legality, effectiveness or legal effect of the same, or of any term, provision,
or condition thereof as to third parties.


13.11 Survival. All covenants, representations, and warranties made by the
Sellers and Purchaser in this Agreement shall survive the Closing hereunder for
a period of one (1) year, except as otherwise specifically provided in this
Agreement.


13.12 Entire Agreement. This Agreement, including all Exhibits and Schedules,
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof, and supersedes all prior agreements and understandings
pertaining thereto. No covenant, representation, or condition not expressed in
this Agreement shall affect or be deemed to interpret, change or restrict the
express provisions hereof and no amendments hereto shall be valid unless made in
writing and signed by all parties hereto.
 
39

--------------------------------------------------------------------------------




13.13 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one instrument.


13.14 Securities Matters. By executing this Agreement, Purchaser acknowledges
that: (i) Purchaser has been advised that the GPS Membership Interests have not
been and will not have been registered under the Act or the applicable
securities laws of any state, that the Sellers in transferring such interests to
Purchaser will be relying, if applicable, upon the exemption from such
registration requirements contained in Section 4(1) or 4(2) of the Act as a
transaction by a person other than an issuer, underwriter or dealer and the
applicable state exemption; (ii) the GPS Membership Interests may be
“restricted” as that term is used in Rule 144 under the Act as a consequence of
which Purchaser may not be able to sell the interests unless such interests are
first registered under the Act and any applicable state securities laws or
unless an exemption from such registration is, in the opinion of counsel,
available; (iii) the GPS Membership Interests will be acquired by Purchaser for
purposes other than “distribution” as that term is used in Section 2(11) of the
Act, and (iv) Purchaser will execute, if Sellers so request, an appropriate
letter affirming that its intention with respect to the proposed acquisition of
the GPS Membership Interests is that such acquisition be for investment purposes
only and not with a view toward resale or distribution thereof.  


13.15 Preparation and Filing of SEC Documents. If and whenever, as a result of
the transaction contemplated hereunder, Purchaser is under an obligation to
provide financial information to, or prepare a filing of any kind with, the SEC,
the Sellers shall assist Purchaser in preparing any audited financial statements
required by the SEC for this purpose. The cost of preparing any such financial
statements shall be borne by Purchaser.


13.16 Further Assurances. From time to time at or after the Closing, upon
request, the parties each will execute and deliver such other instruments of
conveyance, assignment, transfer and delivery and take such actions as the other
party reasonably may request in order to consummate, complete and carry out the
purposes of the transactions contemplated hereby.


13.17 Tag Along Rights.


13.17.1 In the event that one or more holders (the "Tag Along Holders") of
common stock of Purchaser (including any successor thereof) shall transfer (or
agree to transfer) more than fifty percent (50%) of the outstanding common stock
of Purchaser, then Purchaser shall use commercially reasonable efforts to
include the Sellers (including any assignees or successors thereof), to the
extent that they then hold shares of common stock of Purchaser, in said sale
upon the same terms and subject to the same conditions as apply to the Tag Along
Holders.


13.17.2 In addition, in the event Purchaser proposes any underwritten secondary
offering of its common stock, Purchaser will give prior written notice thereof
to each Seller offering them the opportunity to include in any such offering
such number of shares as they may request in writing not later than ten (10)
days before such filing. Upon receipt by Purchaser of any such request,
Purchaser shall use reasonable efforts to cause the managing underwriter to
include such shares in such secondary offering.
 
40

--------------------------------------------------------------------------------


 
13.18 Access to Company Records. From and after the Closing, Purchaser shall
allow Griffin, Canino, and their respective authorized agents, access to the
Companies’ books and records in the event that the same is necessary in
connection with any tax audits or other indemnifiable claims, which audit or
indemnifiable claim arose with respect to the Sellers’ period of ownership of
the GPS Membership Interests prior to the Closing Date.


13.19 Non-Reliance. Purchaser warrants and represents that it has consulted with
its attorneys regarding the effect of the Indemnification limitations and the
Disclaimer set forth in Article X and Section 13.20, respectively, and that
Purchaser has executed this Agreement fully aware of their content, purpose and
effect, based upon its sole judgment, belief and knowledge, and after consulting
with its own attorneys, and that Purchaser is not relying on any representations
or statements made by any other party to this Agreement, or by anyone
representing any other party to this Agreement. Purchaser acknowledges that
neither the Sellers, nor any agent or attorney of the Sellers, has made any
promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject matters hereof to induce Purchaser to
execute this Agreement, and acknowledges that Purchaser has not executed this
Agreement in reliance upon any such promise, representation or warranty.
Purchaser further acknowledges and agrees that it has been represented by
independent counsel of its own choice throughout all negotiations which have
preceded this Agreement, and that it has entered into and executed this
Agreement after consultation with said independent counsel. This Agreement is
executed voluntarily by Purchaser without any duress or undue influence.


13.20 Disclaimer. In connection with Purchaser’s investigation of the Companies,
Purchaser may have received from or on behalf of the Sellers certain
projections, including projected statements of operating revenues, income and
estimates of percentage of completion from operations of the Companies, which
projections are included in the Interim Financial Statements and will be
included in the Closing Date Financial Statements. These statements include the
costs incurred to the date (as set forth in said statements), the total costs
estimated by management as necessary to complete each of said construction jobs,
management’s estimate of the contract value and the profit margin based upon
those assumptions. Purchaser acknowledges that there are uncertainties inherent
in attempting to make such estimates, projections and other forecasts and plans,
that Purchaser is familiar with such uncertainties, that Purchaser is taking
full responsibility for making its own evaluation of the adequacy and accuracy
of all estimates, projections and other forecasts and plans so furnished to it
(including the reasonableness of the assumptions underlying them), and that
Purchaser has received no representation or warranty from any of the Sellers
with respect to such estimates, projections and other forecasts and plans
(including the reasonableness of the assumptions underlying them). All
projections of financial or operating results are based on estimates made by the
Sellers and there can be no assurance that such results will be realized. Each
of the Sellers expressly disclaims any and all liability that may be based upon
errors in management’s judgment, and Purchaser agrees not to pursue any action,
claim or cause of action against Sellers (including any claim for
indemnification or claim based upon fraud) which is based wholly or partially
upon the inaccuracy or inadequacy of said estimates, projections and/or
forecasts (including the reasonableness of management’s assumptions underlying
them).
 
41

--------------------------------------------------------------------------------


 
SECTION 14


ESCROW PROVISIONS


14.1 Each of the parties to this Agreement recognizes and acknowledges that the
Escrow Agent is serving solely as an accommodation to the parties, and each of
them agrees that the Escrow Agent shall not be liable to any of the parties for
any error of judgment, mistake, or act or omission hereunder, or any matter or
thing arising out of its conduct hereunder, except for the Escrow Agent's
willful misfeasance or gross negligence. The Escrow Agent shall be entitled to
rely upon the authenticity of any signature, and the genuineness and/or validity
of any writing received by the Escrow Agent pursuant to or otherwise relating to
this Agreement.


14.2 The Escrow Agent is acting, and may continue to act, as counsel to
Purchaser in connection with the transactions contemplated by this Agreement.


14.3 Each of the parties jointly and severally agrees to indemnify and hold
harmless the Escrow Agent from and against any and all costs, claims, damages,
or expenses (including, without limitation, reasonable attorneys’ fees and
disbursements, whether paid to retained attorneys or representing the fair value
of legal services rendered to itself) that may be incurred by the Escrow Agent
acting under this Agreement (including, without limitation, any costs incurred
by the Escrow Agent pursuant to Section 14.4 hereof) or to which the Escrow
Agent may be put in connection with the Escrow Agent acting under this
Agreement, except for costs, claims, or damages arising out of the Escrow
Agent’s willful misfeasance or gross negligence.


14.4 In the event that: (a) the Escrow Agent shall receive contrary instructions
from the parties; or (b) any dispute shall arise as to any matter arising under
this Agreement; or (c) there shall be any uncertainty as to the meaning or
applicability of any of the provisions hereof, or the Escrow Agent’s duties,
rights or responsibilities hereunder, or any written instructions received by
the Escrow Agent pursuant hereto, the Escrow Agent shall not itself determine
such dispute, controversy or uncertainty, but shall either (i) continue to hold
the documents and other items placed with it pursuant to the terms of this
Agreement until otherwise directed in writing by joint instruction of the
parties, or by a final non-appealable court order, or (ii) at its option, at any
time that such dispute, controversy or uncertainty continues, deposit said
documents and other items into any court having appropriate jurisdiction.


14.5 Upon the delivery or disposition of the documents and other items placed
with it in accordance with the provisions of this Agreement, the Escrow Agent
shall thereupon be relieved of, and discharged and released from, any and all
liability hereunder and with respect to said documents and other items and
Escrow Agent’s obligations under this Agreement shall be deemed to have been
completed. 



[Signatures on following pages]
 
42

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 

ATTEST:   
        ARGAN, INC.
                /s/ Sherolyn Nanson   
      By:
/s/ Arthur Trudel

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name: Arthur Trudel
Title: CFO
   

        ATTEST:               GEMMA POWER SYSTEMS, LLC                    
      By:
/s/ William F. Griffin, Jr.

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

William F. Griffin, Jr., Manager                 ATTEST:               GEMMA
POWER, INC.                     By: /s/ William F. Griffin, Jr.

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

William F. Griffin, Jr., President
                ATTEST:               GEMMA POWER SYSTEMS
           CALIFORNIA, INC.
                            By: /s/ William F. Griffin, Jr.

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

William F. Griffin, Jr., President

 
[Signatures continue on following page]
 
43

--------------------------------------------------------------------------------


 
WITNESS: 
               
          By:
/s/ William F. Griffin, Jr.

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

WILLIAM F. GRIFFIN, JR.                 WITNESS:                      /s/ Joel
M. Canino

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

JOEL M. CANINO

 
44

--------------------------------------------------------------------------------


 
Escrow Agent hereby executes the foregoing Agreement for the sole purpose of
agreeing to the provisions of Section 3.2 thereof, subject to the provisions of
Section 14 thereof.
 
ESCROW AGENT:


CURTIN LAW ROBERSON DUNIGAN & SALANS, P.C.
 
 

By: /s/ David B. Law  

--------------------------------------------------------------------------------

David B. Law, Vice President



45

--------------------------------------------------------------------------------


 